EXECUTION VERSION
Exhibit 10.3
TERM LOAN 1 AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
Dated as of March 17, 2010
among
INTERNATIONAL LEASE FINANCE CORPORATION
ILFC IRELAND LIMITED
ILFC (BERMUDA) III, LTD.
and
THE ADDITIONAL GRANTORS REFERRED TO HEREIN
as the Grantors
and
BANK OF AMERICA, N.A.,
as the Collateral Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE
ARTICLE I DEFINITIONS
    1  
 
       
Section 1.01 Definitions
    2  
Section 1.02 Construction and Usage
    7  
 
       
ARTICLE II SECURITY
    8  
 
       
Section 2.01 Grant of Security
    8  
Section 2.02 Security for Obligations
    10  
Section 2.03 Representations and Warranties of the Grantors
    10  
Section 2.04 Grantors Remain Liable
    12  
Section 2.05 Delivery of Collateral
    12  
Section 2.06 As to the Assigned Documents
    13  
Section 2.07 As to Beneficial Interest Collateral
    14  
Section 2.08 Further Assurances
    15  
Section 2.09 Place of Perfection; Records
    17  
Section 2.11 Transfers and Other Liens; Additional Shares or Interests
    18  
Section 2.12 Collateral Agent Appointed Attorney-in-Fact
    18  
Section 2.13 Collateral Agent May Perform
    19  
Section 2.14 Covenant to Pay
    19  
Section 2.15 Delivery of Collateral Supplements
    19  
Section 2.16 Operational Covenants
    19  
Section 2.17 Insurance
    21  
 
       
ARTICLE III REMEDIES
    21  
 
       
Section 3.01 Remedies
    21  
Section 3.02 Priority of Payments
    22  
 
       
ARTICLE IV SECURITY INTEREST ABSOLUTE
    22  
 
       
Section 4.01 Security Interest Absolute
    23  
 
       
ARTICLE V THE COLLATERAL AGENT
    23  
 
       
Section 5.01 Authorization and Action
    23  
Section 5.02 Absence of Duties
    24  
Section 5.03 Representations or Warranties
    24  
Section 5.04 Reliance; Agents; Advice of Counsel
    24  
Section 5.05 Cape Town Convention
    26  
Section 5.06 No Individual Liability
    26  

i



--------------------------------------------------------------------------------



 



              PAGE
ARTICLE VI SUCCESSOR COLLATERAL AGENT
    26  
 
       
Section 6.01 Resignation and Removal of the Collateral Agent
    26  
Section 6.02 Appointment of Successor
    26    
ARTICLE VII INDEMNITY AND EXPENSES
    27  
 
       
Section 7.01 Indemnity
    27  
Section 7.02 Secured Parties’ Indemnity
    28  
Section 7.03 No Compensation from Secured Parties
    29  
Section 7.04 Collateral Agent Fees
    29  
 
       
ARTICLE VIII MISCELLANEOUS
    29  
 
       
Section 8.01 Amendments; Waivers; Etc
    29  
Section 8.02 Addresses for Notices
    30  
Section 8.03 No Waiver; Remedies
    30  
Section 8.04 Severability
    30  
Section 8.05 Continuing Security Interest; Assignments
    30  
Section 8.06 Release and Termination
    31  
Section 8.07 Currency Conversion
    31  
Section 8.08 Governing Law
    32  
Section 8.09 Jurisdiction; Consent to Service of Process
    32  
Section 8.10 Counterparts
    32  
Section 8.11 Table of Contents, Headings, Etc
    33  
Section 8.12 Non-Invasive Provisions
    33  
Section 8.13 Limited Recourse
    34  

SCHEDULES

     
Schedule I
  Aircraft, Airframes and Engines
Schedule II
  Pledged Stock, Pledged Beneficial Interest and Pledged Membership Interests
Schedule III
  Trade Names
Schedule IV
  Chief Place of Business and Chief Executive or Registered Office
Schedule V
  Insurance
 
   
EXHIBITS
   
 
   
Exhibit A-1
  Form of Collateral Supplement
Exhibit A-2
  Form of Grantor Supplement
Exhibit B
  Form of Consent and Agreement
Exhibit C
  Form of FAA Aircraft Mortgage
Exhibit D
  Form of FAA Aircraft Mortgage and Lease Security Assignment
Exhibit E
  Form of FAA Lease Security Assignment
Exhibit F-1
  Form of Notice of Assignment
Exhibit F-2
  Form of Acknowledgment

ii



--------------------------------------------------------------------------------



 



AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
          This AIRCRAFT MORTGAGE AND SECURITY AGREEMENT (this “Agreement”),
dated as of March 17, 2010, is made among INTERNATIONAL LEASE FINANCE
CORPORATION, a California corporation (“ILFC”), ILFC IRELAND LIMITED, a private
limited liability company incorporated under the laws of Ireland, and ILFC
(BERMUDA) III, LTD., a Bermuda company (collectively, the “Initial Intermediate
Lessees”) and the ADDITIONAL GRANTORS who from time to time become grantors
under this Agreement (together with ILFC and the Initial Intermediate Lessees,
the “Grantors”), and BANK OF AMERICA, N.A., a national banking association
(“Bank of America”), as the collateral agent (in such capacity, and together
with any permitted successor or assign thereto or any permitted replacement
thereof, the “Collateral Agent”).
PRELIMINARY STATEMENTS:
          (1) ILFC as borrower (the “Borrower”), the Initial Intermediate
Lessees, the lenders from time to time party thereto (the “Lenders”), Bank of
America, N.A. as the administrative agent (in such capacities, the
“Administrative Agent”) and the Collateral Agent have entered into the Credit
Agreement, dated as of the date hereof (the “Credit Agreement”), pursuant to
which the Lenders have made the Loans to the Borrower.
          (2) ILFC is the owner of certain Pool Aircraft and ILFC and the other
Grantors are parties to lease and sub-lease contracts with respect to such Pool
Aircraft.
          (3) ILFC and the other Grantors may from time to time grant additional
security for the benefit of the Secured Parties, all in accordance with, and
subject to the terms and conditions of this Agreement.
          (4) The Grantors in each case party thereto have agreed pursuant to
the Credit Agreement, and it is a condition precedent to the making of the Loans
by the Lenders to the Borrower under the Credit Agreement, that the Grantors
grant the security interests required by this Agreement.
          (5) Each Grantor will derive substantial direct and indirect benefit
from the transactions described above.
          (6) Bank of America is willing to act as the Collateral Agent under
this Agreement.
          NOW, THEREFORE, in consideration of the premises, each Grantor hereby
agrees with the Collateral Agent for its respective benefit and the benefit of
the other Secured Parties as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
          Section 1.01 Definitions. (a) Certain Defined Terms. For the purposes
of this Agreement, the following terms have the meanings indicated below:
          “Acquisition Agreement” means any agreement to provide warranties in
connection with any agreement pursuant to which a Pool Aircraft has been or will
be acquired by ILFC or any of its Subsidiaries to the extent permitted to be
assigned without third party consent.
          “Additional Grantor” has the meaning specified in Section 8.01(b).
          “Agreed Currency” has the meaning specified in Section 8.07.
          “Agreement” has the meaning specified in the recital of parties to
this Agreement.
          “Aircraft Documents” means all technical data, manuals and log books,
and all inspection, modification and overhaul records and other service, repair,
maintenance and technical records that are required pursuant to applicable law
to be maintained with respect to the relevant Pool Aircraft, and such term shall
include all additions, renewals, revisions and replacements of any such
materials from time to time made, or required to be made, pursuant to applicable
law, and in each case in whatever form and by whatever means or medium
(including, without limitation, microfiche, microfilm, paper or computer disk)
such materials may be maintained or retained by the relevant Lessee.
          “Aircraft Objects” means, collectively, the Aircraft Objects (as
defined in the Protocol) described on Schedule I hereto and in any Collateral
Supplement or Grantor Supplement.
          “Aircraft Purchase Collateral” has the meaning specified in
Section 2.01(f).
          “Airframe” means, individually, each of the airframes described on
Schedule I hereto and in any Collateral Supplement or Grantor Supplement.
          “Assigned Agreement Collateral” has the meaning specified in
Section 2.01(e).
          “Assigned Agreements” has the meaning specified in Section 2.01(e)(i).
          “Assigned Documents” means, collectively, the Assigned Agreements, the
Assigned Leases and the Acquisition Agreements included in the Aircraft Purchase
Collateral.
          “Assigned Leases” has the meaning specified in Section 2.01(b).
          “Bank of America” has the meaning specified in the recital of parties
to this Agreement.
          “Beneficial Interest Collateral” has the meaning specified in
Section 2.01(c).
          “Borrower” has the meaning specified in the preliminary statements of
this Agreement.

2



--------------------------------------------------------------------------------



 



          “Cape Town Lease” means any Lease (including any Lease between
Grantors) that has been entered into, extended, assigned or novated after
March 1, 2006 (or such later date as the Cape Town Convention may be given
effect under the law of any applicable jurisdiction) (A) with a Cape Town Lessee
or (B) where the related Aircraft Object is registered in a “Contracting State”.
          “Cape Town Lessee” means a lessee under a Lease that is “situated in”
a “Contracting State”.
          “Certificated Security” means a certificated security (as defined in
Section 8-102(a)(4) of the UCC) other than a Government Security.
          “Chattel Paper Original” has the meaning specified in Section 2.05.
          “Collateral” has the meaning specified in Section 2.01.
          “Collateral Agent” has the meaning specified in the recital of parties
to this Agreement.
          “Collateral Supplement” means a supplement to this Agreement in
substantially the form attached as Exhibit A-1 executed and delivered by a
Grantor.
          “Credit Agreement” has the meaning specified in the preliminary
statements to this Agreement.
          “Eligible Institution” means (a) Bank of America in its capacity as
the Collateral Agent under this Agreement; (b) any bank not organized under the
laws of the United States of America so long as it has either (i) a long-term
unsecured debt rating of A or better by Standard & Poor’s and A2 or better by
Moody’s or (ii) a short-term unsecured debt rating of A-1+ by Standard & Poor’s
and P-1 or better by Moody’s; or (c) any bank organized under the laws of the
United States of America or any state thereof, or the District of Columbia (or
any branch of a foreign bank licensed under any such laws), so long as it
(i) has either (A) a long-term unsecured debt rating of AA (or the equivalent)
or better by each of Standard & Poor’s and Moody’s or (B) a short-term unsecured
debt rating of A-l+ by Standard & Poor’s and P-1 by Moody’s and (ii) can act as
a securities intermediary under the New York Uniform Commercial Code.
          “Engine” means, individually, each of the aircraft engines described
on Schedule I hereto or in any Collateral Supplement or Grantor Supplement.
          “Event of Default” means any Event of Default (as defined in the
Credit Agreement).
          “Excluded Property” shall mean (a) proceeds of public liability
insurance (or government or other Person (including the Manufacturer, the Lessee
and any sublessee of the Lessee) indemnities in lieu thereof) paid or payable as
a result of insurance claims made, or

3



--------------------------------------------------------------------------------



 



losses suffered, by any Grantor or their Affiliates, (b) proceeds of insurance
maintained by any Grantor or their Affiliates for its or their own account or
benefit (whether directly or through a Grantor) and not required by the Loan
Documents, (c) the proceeds of any requisition for hire not required to be paid
to the Collateral Agent, (d) any general, Tax or other indemnity payments,
expenses, reimbursements and similar payments and interest in respect thereof
paid or payable in favor of any Grantor or their Affiliates or their respective
successors or assigns, officers, directors, employees, agents, managers and
servants, including any such payments pursuant to any Lease, except to the
extent such Grantor or Affiliate owes such amounts in respect of the same claim
to a Secured Party, (e) any security interest held by a Grantor or any of its
Affiliates in any assets of a Lessee or any sublessee thereof or of any of their
Affiliates, other than the Security Deposit under a Lease, or a letter of credit
in lieu thereof, which secure obligations owed by such Lessee, sublessee or
Affiliate pursuant to a grant of collateral not under the applicable Lease,
(f) any interest that pursuant to a Lease may from time to time accrue in
respect of any of the amounts described in clauses (a) through (d) above,
(g) the proceeds from the enforcement of any right to enforce the payment of any
amount described in clauses (a) to (f) above, and (h) any right to exercise any
election or option or make any decision or determination, or to give or receive
any notice, consent, waiver or approval, or to take any other action in respect
of, but in each case, only to the extent relating to, any Excluded Property.
          “FAA” means the Federal Aviation Administration of the United States
of America.
          “FAA Aircraft Mortgage” means an FAA Aircraft Mortgage substantially
in the form attached as Exhibit C.
          “FAA Aircraft Mortgage and Lease Security Assignment” means an FAA
Aircraft Mortgage and Lease Security Assignment substantially in the form
attached as Exhibit D.
          “FAA Lease Security Assignment” means the Lease Security Assignment in
substantially the form attached as Exhibit E hereto.
          “Government Security” means any security issued or guaranteed by the
United States of America or an agency or instrumentality thereof that is
maintained in book-entry on the records of the FRBNY and is subject to Revised
Book-Entry Rules.
          “Grantor Supplement” means a supplement to this Agreement in
substantially the form attached as Exhibit A-2 executed and delivered by a
Grantor.
          “Grantors” has the meaning specified in the recital of parties to this
Agreement.
          “ILFC” has the meaning specified in the recital of parties in to
Agreement.
          “Initial Intermediate Lessees” has the meaning specified in the
recital of parties to this Agreement.

4



--------------------------------------------------------------------------------



 



          “Instrument” means any “instrument” as defined in Section 9-102(a)(47)
of the UCC.
          “Insurances” means, in relation to each Pool Aircraft, any and all
contracts or policies of insurance and reinsurance complying with the provisions
of Schedule V hereto or an indemnity from a Governmental Authority as
indemnitor, as appropriate, and required to be effected and maintained in
accordance with this Agreement.
          “International Registry” means the International Registry under the
Cape Town Convention.
          “Lease Assignment Documents” means, in respect of any Assigned Lease,
(a) any agreement providing for the novation thereof to substitute, or the
assignment thereof to, a Grantor as the lessor, (b) any agreement or instrument
supplemental to this Agreement for the purpose of effecting and/or perfecting
the assignment of, and the grant of a lien upon, such Assigned Lease in favor of
the Collateral Agent under any applicable law (other than the law of the State
of New York), (c) any notice provided to the applicable Lessee of the assignment
thereof pursuant to this Agreement and/or such supplement, (d) any
acknowledgment of such assignment by such Lessee and (e) any undertaking of
quiet enjoyment given by the Collateral Agent in respect thereof.
          “Lease Collateral” has the meaning specified in Section 2.01(b).
          “Lenders” has the meaning specified in the preliminary statements to
this Agreement.
          “Lessee Acknowledgment” has the meaning set forth in
Section 2.16(d)(ii).
          “Lessee Notice” has the meaning set forth in Section 2.16(d)(ii).
          “Parts” means all appliances, parts, components, instruments,
appurtenances, accessories, furnishings, seats and other equipment of whatever
nature (other than (a) Engines or engines, and (b) any appliance, part,
component, instrument, appurtenance, accessory, furnishing, seat or other
equipment that would qualify as a removable part and is leased by a Lessee from
a third party or is subject to a security interest granted to a third party),
that may from time to time be installed or incorporated in or attached or
appurtenant to any Airframe or any Engine or removed therefrom.
          “Pledged Beneficial Interest” means all of the beneficial interest in
certain Grantors described in the attached Schedule II or in any Collateral
Supplement or Grantor Supplement.
          “Protocol” means the Protocol to the Convention on Matters Specific to
Aircraft Equipment, as in effect in any applicable jurisdiction from time to
time.
          “Received Currency” has the meaning specified in Section 8.07.

5



--------------------------------------------------------------------------------



 



          “Related Collateral Documents” means a letter of credit, third-party
or bank guarantee or cash collateral provided by or on behalf of a Lessee to
secure such Lessee’s obligations under a Lease, in each case to the extent
assignable without the consent of a third party.
          “Relevant FAA Aircraft Mortgages” means, collectively, the FAA
Aircraft Mortgages.
          “Relevant FAA Aircraft Mortgages and Lease Security Assignments”
means, collectively, the FAA Aircraft Mortgage and Lease Security Assignments.
          “Relevant FAA Lease Security Assignments” means, collectively, the FAA
Lease Security Assignments.
          “Required Cape Town Registrations” has the meaning set forth in
Section 2.08(e).
          “Revised Book-Entry Rules” means 31 C.F.R. § 357 (Treasury bills,
notes and bonds); 12 C.F.R. § 615 (book-entry securities of the Farm Credit
Administration); 12 C.F.R. §§ 910 and 912 (book-entry securities of the Federal
Home Loan Banks); 24 C.F.R. § 81 (book-entry securities of the Federal National
Mortgage Association and the Federal Home Loan Mortgage Corporation); 12 C.F.R.
§ 1511 (book-entry securities of the Resolution Funding Corporation); 31 C.F.R.
§ 354 (book-entry securities of the Student Loan Marketing Association); and any
substantially comparable book-entry rules of any other Federal agency or
instrumentality.
          “Secured Obligations” has the meaning assigned to the term
“Obligations” in the Credit Agreement.
          “Secured Party” means any of or, in the plural form, all of the
Collateral Agent, the Lenders, the Administrative Agent and the Syndication
Agent.
          “Securities Account” means a securities account as defined in
Section 8-501(a) of the UCC maintained in the name of the Collateral Agent as
“entitlement holder” (as defined in Section 8-102(a)(7) of the UCC) on the books
and records of a Securities Intermediary whose “securities intermediary’s
jurisdiction” (within the meaning of Section 8-110(e) of the UCC) is the State
of New York.
          “Securities Intermediary” means any “securities intermediary” with
respect to the Collateral Agent as defined in 31 C.F.R. Section 357.2 or
Section 8-102(a)(14) of the UCC.
          “Third Party Event” has the meaning specified in Section 2.16(a).
          “UCC” means the Uniform Commercial Code as in effect on the date of
determination in the State of New York; provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interest in any

6



--------------------------------------------------------------------------------



 



Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, “UCC” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions of this
Agreement relating to such perfection or effect of perfection or non-perfection.
          “Uncertificated Security” means an uncertificated security (as defined
in Section 8-102(a)(18) of the UCC) other than a Government Security.
          (b) Terms Defined in the Cape Town Convention. The following terms
shall have the respective meanings ascribed thereto in the Cape Town Convention:
“Administrator”, “Contracting State”, “Contract of Sale”, “International
Interest”, “Professional User Entity”, “Prospective International Interest”,
“situated in” and “Transacting User Entity”.
          (c) Terms Defined in the Credit Agreement. For all purposes of this
Agreement, all capitalized terms used but not defined in this Agreement shall
have the respective meanings assigned to such terms in the Credit Agreement.
          Section 1.02 Construction and Usage. Unless the context otherwise
requires:
          (a) A term has the meaning assigned to it and an accounting term not
otherwise defined has the meaning assigned to it in accordance with U.S. GAAP.
          (b) The terms “herein”, “hereof” and other words of similar import
refer to this Agreement as a whole and not to any particular Article, Section or
other subdivision.
          (c) Unless otherwise indicated in context, all references to Articles,
Sections, Schedules or Exhibits refer to an Article or Section of, or a Schedule
or Exhibit to, this Agreement.
          (d) Words of the masculine, feminine or neuter gender shall mean and
include the correlative words of other genders, and words in the singular shall
include the plural, and vice versa.
          (e) The terms “include”, “including” and similar terms shall be
construed as if followed by the phrase “without limitation”.
          (f) References in this Agreement to an agreement or other document
(including this Agreement) include references to such agreement or document as
amended, replaced or otherwise modified (without, however, limiting the effect
of the provisions of this Agreement with regard to any such amendment,
replacement or modification), and the provisions of this Agreement apply to
successive events and transactions. References to any Person shall include such
Person’s successors in interest and permitted assigns.
          (g) References in this Agreement to any statute or other legislative
provision shall include any statutory or legislative modification or
re-enactment thereof, or any substitution

7



--------------------------------------------------------------------------------



 



therefor, and references to any governmental Person shall include reference to
any governmental Person succeeding to the relevant functions of such Person.
          (h) References in this Agreement to the Loans include the conditions
applicable to the Loans and any reference to any amount of money due or payable
by reference to the Loans shall include any sum covenanted to be paid by any
Grantor under this Agreement in respect thereof.
          (i) References in this Agreement to any action, remedy or method of
judicial proceeding for the enforcement of the rights of creditors or of
security shall be deemed to include, in respect of any jurisdiction other than
the State of New York, references to such action, remedy or method of judicial
proceeding for the enforcement of the rights of creditors or of security
available or appropriate in such jurisdiction as shall most nearly approximate
such action, remedy or method of judicial proceeding described or referred to in
this Agreement.
          (j) Where any payment is to be made, funds applied or any calculation
is to be made hereunder on a day which is not a Business Day, unless any Loan
Document otherwise provides, such payment shall be made, funds applied and
calculation made on the next succeeding Business Day, and payments shall be
adjusted accordingly; provided, however, that no additional interest shall be
due in respect of such delay.
ARTICLE II
SECURITY
          Section 2.01 Grant of Security.
          To secure the Secured Obligations, each Grantor hereby assigns and
pledges to the Collateral Agent, for its benefit and the benefit of the other
Secured Parties, and hereby grants to the Collateral Agent for its benefit and
the benefit of the other Secured Parties a security interest in, all of such
Grantor’s right, title and interest in and to the following, whether now owned
or hereafter acquired (collectively, the “Collateral”):
          (a) with respect to each Grantor, all of such Grantor’s right, title
and interest in and to (i) each Pool Aircraft, including the Airframe and
Engines as the same is now and will hereafter be constituted, and in the case of
such Engines, whether or not any such Engine shall be installed in or attached
to the Airframe or any other airframe, together with (ii) all Parts of whatever
nature, which are from time to time included within the definitions of
“Airframe” or “Engines”, including all substitutions, renewals and replacements
of and additions, improvements, accessions and accumulations to the Airframe and
Engines (other than additions, improvements, accessions and accumulations which
constitute appliances, parts, instruments, appurtenances, accessories,
furnishings or other equipment excluded from the definition of Parts), (iii) all
Aircraft Documents and (iv) any money or non-money proceeds of an Airframe or
Engine arising from the total or partial loss or destruction of such Airframe or
its Engine or its total or partial confiscation, condemnation or requisition;
          (b) with respect to each Grantor, all of such Grantor’s right, title
and interest in and to all Leases to which such Grantor is or may from time to
time be party with respect to the

8



--------------------------------------------------------------------------------



 



          Pool Aircraft and any leasing arrangements among Grantors with respect
to such Leases together with all Related Collateral Documents (all such Leases
and Related Collateral Documents, the “Assigned Leases”), including, without
limitation, (i) all rights of such Grantor to receive moneys due and to become
due under or pursuant to such Assigned Leases, (ii) all rights of such Grantor
to receive proceeds of any insurance, indemnity, warranty or guaranty with
respect to such Assigned Leases, (iii) claims of such Grantor for damages
arising out of or for breach or default under such Assigned Leases, (iv) all
rights under any such Assigned Lease with respect to any subleases of the Pool
Aircraft subject to such Assigned Lease and (v) the right of such Grantor to
terminate such Assigned Leases and to compel performance of, and otherwise to
exercise all remedies under, any Assigned Lease, whether arising under such
Assigned Leases or by statute or at law or in equity (the “Lease Collateral”);
          (c) with respect to each Grantor, all of the following (the
“Beneficial Interest Collateral”):
               (i) the Pledged Beneficial Interest, all certificates, if any,
from time to time representing all of such Grantor’s right, title and interest
in the Pledged Beneficial Interest, any contracts and instruments pursuant to
which any such Pledged Beneficial Interest are created or issued and all
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Pledged Beneficial Interest; and
               (ii) all of such Grantor’s right, title and interest in all
additional beneficial interests in any Owner Trust from time to time acquired by
such Grantor in any manner, including the beneficial interests in any Owner
Trust that may be formed from time to time, the trust agreements and any other
contracts and instruments pursuant to which any such Owner Trusts are created or
issued, and all certificates, if any, from time to time representing such
additional beneficial interests and all distributions, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all such additional beneficial
interests;
          (d) with respect to each Grantor, all of the following (the “Assigned
Agreement Collateral”):
               (i) all of such Grantor’s right, title and interest in and to all
security assignments, cash deposit agreements and other security agreements
executed in its favor in respect of any Pool Aircraft (including any Airframe
and any Engine) or in respect of or pursuant to any Assigned Lease, in each case
as such agreements may be amended or otherwise modified from time to time
(collectively, the “Assigned Agreements”); and
               (ii) all of such Grantor’s right, title and interest in and to
all property of whatever nature, in each case pledged, assigned or transferred
to it or mortgaged or charged in its favor pursuant to any Assigned Agreement;
          (e) with respect to each Grantor, all of such Grantor’s right, title
and interest in and to the Acquisition Agreements (the “Aircraft Purchase
Collateral”);

9



--------------------------------------------------------------------------------



 



          (f) with respect to each Grantor, all of such Grantor’s right, title
and interest in and to the personal property identified in a Grantor Supplement
or a Collateral Supplement executed and delivered by such Grantor to the
Collateral Agent; and
          (g) all proceeds of any and all of the foregoing Collateral (including
proceeds that constitute property of the types described in subsections (a),
(b), (c), (d), (e) and (f) of this Section 2.01);
          provided that the Collateral shall not include any Excluded Property.
          Section 2.02 Security for Obligations. This Agreement secures the
payment and performance of all Secured Obligations of the Grantors to each
Secured Party (subject to the subordination provisions of this Agreement) and
shall be held by the Collateral Agent in trust for the Secured Parties. Without
limiting the generality of the foregoing, this Agreement secures the payment of
all amounts that constitute part of the Secured Obligations and would be owed by
any Grantor to any Secured Party but for the fact that Secured Obligations are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such Grantor.
          Section 2.03 Representations and Warranties of the Grantors. Each
Grantor represents and warrants as of the date of this Agreement, and as of each
date on which such Grantor subjects a new Pool Aircraft to this Agreement solely
with respect to such Pool Aircraft and such Grantor, as follows:
          (a) Each Pool Aircraft is either legally and beneficially owned by the
Borrower or legally owned by a Grantor that is an Owner Trust and beneficially
owned by the Borrower, in each case except to the extent of the Local
Requirements Exception. The Grantors are the legal and beneficial owners of the
other Collateral. None of the Collateral has been pledged, assigned, sold or
otherwise encumbered other than pursuant to the terms of the Loan Documents and
except for Permitted Liens, and no Collateral is described in (i) any UCC
financing statements filed against any Borrower Party other than UCC financing
statements which have been terminated and the UCC financing statements filed in
connection with Permitted Liens or (ii) any other mortgage registries, including
the International Registry (which for the avoidance of doubt, shall not include
any Contract of Sale in favor of any Grantor), or filing records that may be
applicable to the Collateral in any other relevant jurisdiction, other than such
filings or registrations that have been terminated or that have been made in
connection with Permitted Liens, this Agreement or any other security document
in favor of the Collateral Agent for the benefit of the Secured Parties, or,
with respect to the Leases, in favor of the Borrower Parties or the Lessee
thereunder.
          (b) This Agreement creates a valid and (upon the taking of the actions
required hereby) perfected security interest in favor of the Collateral Agent in
the Collateral as security for the Secured Obligations, subject in priority to
no other Liens (other than Permitted Liens), and all filings and other actions
necessary to perfect and protect such security interest as a first priority
security interest of the Collateral Agent have been (or in the case of future
Collateral will

10



--------------------------------------------------------------------------------



 



be) duly taken (except that only the Express Perfection Requirements shall be
required to be satisfied), enforceable against the applicable Borrower Parties
and creditors of and purchasers from such Borrower Parties.
          (c) No Grantor has any trade names except as set forth on Schedule III
hereto.
          (d) No consent of any other Person and no authorization, approval or
other action by, and no notice to or filing with, any governmental authority or
regulatory body or other third party (including, for the avoidance of doubt, the
International Registry) is required under the laws of the United States or
Ireland (or, with respect to any Pool Aircraft that is not registered in a
jurisdiction that has Ratified the Cape Town Convention, and any related
Assigned Lease, under relevant local law) either (i) for the grant by such
Grantor of the assignment and security interest granted hereby, (ii) for the
execution, delivery or performance of this Agreement by such Grantor or
(iii) for the perfection or maintenance of the pledge, assignment and security
interest created hereby, except for (A) with respect to each Pool Aircraft whose
country of registration is the United States of America, the filing with the
FAA, in due form, for recordation where applicable, pursuant to Section 40102
and Section 44101 through Section 44112 of Title 49, United States Code,
“Transportation,” of any and all title, registration and financing documentation
necessary to accomplish the purposes of this Agreement, including, without
limitation, each of the Relevant FAA Aircraft Mortgages, each of the Relevant
FAA Aircraft Mortgages and Lease Assignments and/or each of the Relevant FAA
Lease Security Assignments, as applicable, with respect to such Pool Aircraft
and/or the related Assigned Lease, (B) the Required Cape Town Registrations,
(C) the filing of financing and continuation statements under the UCC, (D) the
applicable Irish filings pursuant to Section 2.08(f) and (E) such other filings
as are required under relevant local law in the case of Grantors that are not
domiciled in the United States or a state thereof and in the case of each Pool
Aircraft that is not registered in a jurisdiction that has Ratified the Cape
Town Convention and, in each case the related Assigned Leases.
          (e) The chief place of business, organizational identification number
(if applicable) and chief executive or registered office of such Grantor and the
office where such Grantor keeps records of the Collateral are located at the
address specified opposite the name of such Grantor on the attached Schedule IV.
If such Grantor is the lessor under a Cape Town Lease, it has the right to
assign the International Interest provided for in such Cape Town Lease and all
associated rights in respect of such Cape Town Lease that form part of the
Collateral.
          (f) The Pledged Beneficial Interests constitute the percentage of the
beneficial interest of the issuer thereof indicated on Schedule II hereto.
          (g) The Pledged Beneficial Interests have been duly authorized and
validly issued and are fully paid up and nonassessable.
          (h) Any Pledged Beneficial Interests either (i) constitute
“certificated securities” within the meaning of Section 8-102(a)(4) of the UCC,
have been delivered to the Collateral Agent and are either (1) are in bearer
form, (2) have been indorsed, by an effective indorsement, to the Collateral
Agent or in blank or (3) have been registered in the name of the Collateral

11



--------------------------------------------------------------------------------



 



Agent or (ii) a fully executed “control agreement” has been delivered to the
Collateral Agent with respect to such Pledged Beneficial Interests. None of the
Pledged Beneficial Interests that constitute or evidence the Collateral have any
marks or notations indicating that they have been pledged, assigned or otherwise
conveyed to any person other than the Collateral Agent.
          (i) A true and complete copy of each Assigned Agreement in effect on
the date hereof has been delivered to the Collateral Agent. Each Assigned
Document upon its inclusion in the Collateral will have been duly authorized,
executed and delivered by the relevant Grantors, will be in full force and
effect and will be binding upon and enforceable against all parties thereto in
accordance with their terms.
          Section 2.04 Grantors Remain Liable. Anything contained herein to the
contrary notwithstanding, (a) each Grantor shall remain liable under the
contracts and agreements included in the Collateral to the extent set forth
therein to perform all of its duties and obligations thereunder to the same
extent as if this Agreement had not been executed, (b) the exercise by the
Collateral Agent of any of its rights hereunder shall not release any Grantor
from any of its duties or obligations under the contracts and agreements
included in the Collateral and (c) in each case, unless the Collateral Agent or
any other Secured Party, expressly in writing or by operation of law, assumes or
succeeds to the interests of any Grantor hereunder, no Secured Party shall have
any obligation or liability under the contracts and agreements included in the
Collateral by reason of this Agreement, nor shall any Secured Party be obligated
to perform any of the obligations or duties of any Grantor under the contracts
and agreements included in the Collateral or to take any action to collect or
enforce any claim for payment assigned under this Agreement.
          Section 2.05 Delivery of Collateral. Subject to the last sentence of
this Section 2.05, all certificates or instruments representing or evidencing
any Collateral, if deliverable, shall be delivered to and held by or on behalf
of the Collateral Agent and shall be in suitable form for transfer by delivery,
or shall be accompanied by duly executed instruments of transfer or assignment
in blank, all in form and substance satisfactory to evidence the security
interests granted thereby. The Collateral Agent shall have the right, upon the
occurrence and during the continuance of an Event of Default, to transfer to or
to register in the name of the Collateral Agent or any of its nominees any or
all of the Pledged Beneficial Interests, subject only to the revocable rights
specified in Section 2.10(a). In addition, the Collateral Agent shall have the
right at any time, upon the occurrence and during the continuance of an Event of
Default, to exchange certificates or instruments representing or evidencing any
Collateral for certificates or instruments of smaller or larger denominations.
To the extent that any Assigned Lease constitutes “tangible chattel paper” (as
defined in Section 9-102(a)(78) of the UCC), the Grantors shall, if it has an
original of such Assigned Lease in its possession, cause the original of such
Assigned Lease (the “Chattel Paper Original”) to be delivered to the Collateral
Agent promptly (and in any case no later than ten days) after the execution and
delivery of such Assigned Lease by all its parties. Notwithstanding anything
else to the contrary in any Loan Document, no Grantor shall be required to
deliver to the Collateral Agent any letter of credit issued pursuant to an
Assigned Lease.

12



--------------------------------------------------------------------------------



 



          Section 2.06 As to the Assigned Documents. (a) Upon the inclusion of
any Assigned Document (other than an Assigned Lease) in the Collateral, the
relevant Grantor will deliver to the Collateral Agent a consent, in
substantially the form of Exhibit B and executed by each party to such Assigned
Document (other than any other Grantor) or (where the terms of such Assigned
Document expressly provide for a consent to its assignment for security purposes
to substantially the same effect as Exhibit B) will give due notice to each such
other party to such Assigned Document of its assignment pursuant to this
Agreement. Upon the inclusion of any Assigned Lease in the Collateral, promptly
after its receipt thereof from the relevant Lessee party thereto, the relevant
Grantor will deliver to the Collateral Agent (i) such consents, acknowledgments
and/or notices as are provided for in the related Lease Assignment Documents
and; (ii) such consents, acknowledgments and/or notices as are necessary or
customary under the terms of such Assigned Lease and under the applicable law of
the jurisdiction governing such Assigned Lease and the jurisdiction in which the
relevant lessee is principally located or the applicable Pool Aircraft is
registered in order to effect and perfect the assignment of, and grant of a lien
upon, such Assigned Lease pursuant to this Agreement (including, with respect to
each Assigned Lease which constitutes an International Interest (A) where the
applicable Lessee is situated for purposes of the Cape Town Convention in a
jurisdiction that is a Contracting State or (B) the related Aircraft Object is
registered in a Contracting State, registration of such International Interest
and the assignment thereof at the International Registry) and/or to assure the
payment of all amounts under such Assigned Lease to the appropriate Securities
Account in accordance with the terms of the Credit Agreement. Upon the written
request of any Grantor, the Collateral Agent (solely in its capacity as such)
will execute such undertakings of quiet enjoyment in favor of the Lessee under
any Assigned Lease as are provided for in the Lease Assignment Documents or as
are substantially to the same effect as the undertakings of quiet enjoyment
provided for in such Assigned Lease.
          (b) Upon (i) the inclusion of any Assigned Document in the Collateral
or (ii) the amendment or replacement of any Assigned Document or the entering
into of any new Assigned Document, the relevant Grantor will deliver a copy
thereof to the Collateral Agent and will take such other action as may be
necessary to perfect the lien of this Agreement as to such Assigned Document
such that the security interest therein granted to the Collateral Agent is
senior to that of any other creditor of the Borrower or as otherwise reasonably
requested by the Collateral Agent (provided that only the Express Perfection
Requirements shall be required to be satisfied).
          (c) Each Grantor shall, at its expense:
               (i) use reasonable commercial efforts, in accordance with Leasing
Company Practice to (A) perform and observe all the terms and provisions of the
Assigned Documents to be performed or observed by it, (B) enforce the Assigned
Documents in accordance with their terms and (C) after an Event of Default has
occurred and is continuing take all such action to such end as may be from time
to time reasonably requested by the Collateral Agent; and
               (ii) furnish to the Collateral Agent promptly upon receipt copies
of each amendment, supplement or waiver to a Lease received by such Grantor
under or pursuant to the Assigned Documents, and from time to time, subject to
the provisions of the applicable Assigned

13



--------------------------------------------------------------------------------



 



Document, relating to the Lessee’s obligation to furnish such information and
subject to any confidentiality provisions therein, (A) furnish to the Collateral
Agent such information and reports regarding the Collateral as the Collateral
Agent may reasonably request and (B) upon reasonable request of the Collateral
Agent make to each other party to any Assigned Document such demands and
requests for information and reports or for action as such Grantor is entitled
to make thereunder.
          (d) So long as no Event of Default shall have occurred and be
continuing, and notwithstanding any provision to the contrary in this Agreement,
each Grantor shall be entitled, to the exclusion of the Collateral Agent but
subject always to the terms of the Loan Documents (x) to exercise and receive,
directly or indirectly through one or more agents, any of the claims, rights,
powers, privileges, remedies and other benefits under, pursuant to, with respect
to or arising out of the Assigned Documents and (y) to take any action or to not
take any action, directly or indirectly through one or more agents, related to
the Assigned Documents and the lessees or counterparties thereunder, including
entering into, amending, supplementing, terminating, performing, enforcing,
compelling performance of, exercising all remedies (whether arising under any
Assigned Document or by statute or at law or in equity or otherwise) under,
exercising rights, elections or options or taking any other action under or in
respect of, granting or withholding notices, waivers, approvals and consents in
respect of, receiving all payments under, dealing with any credit support or
collateral security in respect of, or taking any other action in respect of, the
Assigned Documents and contacting or otherwise having any dealings with any
lessee or counterparty thereunder; provided, however, (i) so long as any
Assigned Lease remains in effect, no Grantor will abrogate any right, power or
privilege granted expressly in favor of the Collateral Agent or any other
Secured Party under any Lease Assignment Document and (ii) during the
continuance of an Event of Default, all such rights of each Grantor shall cease,
and all such rights shall become vested in the Collateral Agent, which shall
thereupon have the sole right to exercise or refrain from exercising such
rights.
          Section 2.07 As to Beneficial Interest Collateral. (a) All Beneficial
Interest Collateral shall be delivered to the Collateral Agent as follows:
          (i) in the case of each Certificated Security or Instrument, by
(A) causing the delivery of such Certificated Security or Instrument to the
Collateral Agent, registered in the name of the Collateral Agent or duly
endorsed by an appropriate person to the Collateral Agent or in blank and, in
each case, held by the Collateral Agent, or (B) if such Certificated Security or
Instrument is registered in the name of any Securities Intermediary on the books
of the issuer thereof or on the books of any Securities Intermediary, by causing
such Securities Intermediary to continuously credit by book entry such
Certificated Security or Instrument to a Securities Account maintained by such
Securities Intermediary in the name of the Collateral Agent and confirming in
writing to the Collateral Agent that it has been so credited;
          (ii) in the case of each Uncertificated Security, by (A) causing such
Uncertificated Security to be continuously registered on the books of the issuer
thereof in the name of the Collateral Agent or (B) if such Uncertificated
Security is registered in the name of a Securities Intermediary on the books of
the issuer thereof or on the books of any securities intermediary of a
Securities Intermediary, by causing such Securities Intermediary to

14



--------------------------------------------------------------------------------



 



continuously credit by book entry such Uncertificated Security to a Securities
Account maintained by such Securities Intermediary in the name of the Collateral
Agent and confirming in writing to the Collateral Agent that it has been so
credited; and
          (iii) in the case of each Government Security registered in the name
of any Securities Intermediary on the books of the FRBNY or on the books of any
securities intermediary of such Securities Intermediary, by causing such
Securities Intermediary to continuously credit by book entry such security to
the Securities Account maintained by such Securities Intermediary in the name of
the Collateral Agent and confirming in writing to the Collateral Agent that it
has been so credited.
          (b) Each Grantor and the Collateral Agent hereby represents, with
respect to the Beneficial Interest Collateral, that it has not entered into, and
hereby agrees that it will not enter into, any agreement (i) with any of the
other parties hereto or any Securities Intermediary specifying any jurisdiction
other than the State of New York as the “securities intermediary’s jurisdiction”
within the meaning of Section 8-110(e) of the UCC in connection with any
Securities Account with any Securities Intermediary referred to in
Section 2.07(a) for purposes of 31 C.F.R. Section 357.11(b), Section 8-110(e) of
the UCC or any similar state or Federal law, or (ii) with any other person
relating to such account pursuant to which it has agreed that any Securities
Intermediary may comply with entitlement orders made by such person. The
Collateral Agent represents that it will, by express agreement with each
Securities Intermediary, provide for each item of property constituting
Beneficial Interest Collateral held in and credited to the Securities Account,
including cash, to be treated as a “financial asset” within the meaning of
Section 8-102(a)(9)(iii) of the UCC for the purposes of Article 8 of the UCC.
          (c) Without limiting the foregoing, each Grantor and the Collateral
Agent agree, and the Collateral Agent shall cause each Securities Intermediary,
to take such different or additional action as may be required in order to
maintain the perfection and priority of the security interest of the Collateral
Agent in the Beneficial Interest Collateral in the event of any change in
applicable law or regulation, including Articles 8 and 9 of the UCC and
regulations of the U.S. Department of the Treasury governing transfers of
interests in Government Securities.
          Section 2.08 Further Assurances. (a) Each Grantor agrees that from
time to time, at the expense of such Grantor, such Grantor shall promptly
execute and deliver all further instruments and documents, and take all further
action (including under the laws of any foreign jurisdiction), that may be
necessary, or that the Collateral Agent may reasonably request, in order to
perfect and protect any pledge, assignment or security interest granted or
purported to be granted hereby or to enable the Collateral Agent to exercise and
enforce its rights and remedies hereunder with respect to any Collateral (except
that only the Express Perfection Requirements shall be required to be
satisfied). Without limiting the generality of the foregoing, each Grantor
shall: (i) mark conspicuously its applicable records pertaining to the
Collateral with a legend, indicating that such Collateral is subject to the
security interest granted hereby; (ii) if any Collateral shall be evidenced by
an instrument or “tangible chattel paper” (as defined in Section 9-102(a)(78) of
the UCC) (other than a promissory note, unless an Event of Default shall have
occurred and be continuing), deliver and pledge to the Collateral Agent
hereunder such note or instrument or tangible chattel paper duly indorsed and
accompanied by duly executed

15



--------------------------------------------------------------------------------



 



instruments of transfer or assignment in blank; (iii) execute and file such
financing or continuation statements, or amendments thereto, and such other
instruments or notices, that may be necessary, or as the Collateral Agent may
reasonably request, in order to perfect and preserve the pledge, assignment and
security interest granted or purported to be granted hereby and (iv) execute,
file, record, or register such additional documents and supplements to this
Agreement, including any further assignments, security agreements, pledges,
grants and transfers, as may be required under the laws of any foreign
jurisdiction or as the Collateral Agent may reasonably request, to create,
attach, perfect, validate, render enforceable, protect or establish the priority
of the security interest and lien of this Agreement (except that only the
Express Perfection Requirements shall be required to be satisfied).
          (b) Each Grantor hereby authorizes the Collateral Agent to file one or
more financing or continuation statements, and amendments thereto, relating to
all or any part of the Collateral without the signature of such Grantor where
permitted by law. A photocopy or other reproduction of this Agreement or any
financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement where permitted by law.
          (c) Each Grantor shall furnish or cause to be furnished to the
Collateral Agent from time to time statements and schedules further identifying
and describing the Collateral and such other reports in connection with the
Collateral as the Collateral Agent may reasonably request, all in reasonable
detail.
          (d) Each Grantor shall, prior to or simultaneously with any Person
becoming a lessor of any Pool Aircraft, cause such Person to enter into a
Grantor Supplement.
          (e) Each Grantor shall ensure that at all times an individual shall be
appointed as administrator with respect to such Grantor for purposes of the
International Registry and shall register or cause to be registered (or if the
Collateral Agent is making such registration, without relieving each Grantor of
such obligation, consent to such registration) with the International Registry
(collectively, the “Required Cape Town Registrations”): (i) the International
Interest provided for hereunder with respect to each Aircraft Object in respect
of Pool Aircraft where the relevant Grantor is situated in a Contracting State
or if such Aircraft Object is registered in a Contracting State; (ii) the
International Interest provided for in any Cape Town Lease to which such Grantor
is a lessor or lessee; (iii) the assignment to the Collateral Agent of each
International Interest described in clause (ii) and assigned to the Collateral
Agent hereunder; and (iv) the Contract of Sale with respect to any Pool Aircraft
by which title to such Pool Aircraft is conveyed by or to such Grantor, but only
if the seller under such Contract of Sale is situated in a Contracting State or
if such Aircraft Object is registered in a Contracting State and if such seller
agrees to such registration. To the extent that (A) the Collateral Agent’s
consent is required for any such registration, or (B) the Collateral Agent is
required to initiate any such registration, the Collateral Agent shall ensure
that such consent or such initiation of such registration is effected, and no
Grantor shall be in breach of this Section should the Collateral Agent fail to
do so in a proper fashion (it being understood and agreed that in no event shall
the Collateral Agent be liable for any failure to so register as a result of
such Grantor’s failure to provide any necessary information required for such
registration in a timely manner or if such information is inaccurate or
incomplete). It is understood and agreed that International Interests provided
for hereunder

16



--------------------------------------------------------------------------------



 



shall be registered in the name of the Collateral Agent in the order of priority
provided for in clauses (a) and (b) of Section 3.02. The parties hereto agree
that for the purposes of the definition of Prospective International Interest in
the Cape Town Convention, the making of the Loans by the Lenders shall
constitute the stated event upon which the Borrower has created or provided for
an International Interest in the Aircraft Objects and Assigned Leases.
          (f) With respect to each Pool Aircraft that is registered in the
United States of America, each Grantor shall, so long as such Pool Aircraft is
so registered, and (i) in the case of a Pool Aircraft that is not subject to an
Assigned Lease, register and record with the FAA the Relevant FAA Aircraft
Mortgages with respect to such Pool Aircraft and (ii) in the case of a Pool
Aircraft that is subject to an Assigned Lease, register and record with the FAA
the Relevant FAA Aircraft Mortgages and Lease Security Assignments with respect
to such Pool Aircraft. Each Grantor shall, if at any time after the filing with
the FAA of a Relevant FAA Aircraft Mortgage with respect to a Pool Aircraft such
Pool Aircraft becomes subject to an Assigned Lease, register and record with the
FAA the Relevant FAA Lease Security Assignments with respect to such Aircraft.
With respect to each Grantor incorporated under the laws of Ireland, such
Grantor shall cause each Security Document executed by it or its relevant
particulars to be filed in the Irish Companies Registration Office and, where
applicable, the Irish Revenue Commissioners within 21 days of execution thereof.
          Section 2.09 Place of Perfection; Records. Each Grantor shall keep its
chief place of business and chief executive office and the office where it keeps
its records concerning the Collateral at the location therefor specified in
Schedule IV or, upon 30 days’ prior written notice to the Collateral Agent, at
such other locations in a jurisdiction where all actions required by
Section 2.03(e) shall have been taken with respect to the Collateral. Subject to
applicable confidentiality restrictions, each Grantor shall hold and preserve
such records and shall permit representatives of the Collateral Agent upon
reasonable prior notice at any time during normal business hours reasonably to
inspect and make abstracts from such records, all at the sole cost and expense
of such Grantor.
          Section 2.10 Voting Rights; Dividends; Etc. (a) So long as no Event of
Default shall have occurred and be continuing:
          (i) Each Grantor shall be entitled to exercise any and all voting and
other consensual rights pertaining to all or any part of the Beneficial Interest
Collateral pledged by such Grantor for any purpose not inconsistent with the
terms of this Agreement, the charter documents of such Grantor, the Loan
Documents; provided that such Grantor shall not exercise or shall refrain from
exercising any such right if such action would constitute a breach of its
obligations under the Loan Documents; and
          (ii) The Collateral Agent shall execute and deliver (or cause to be
executed and delivered) to such Grantor all such proxies and other instruments
as such Grantor may reasonably request in writing and provide for the purpose of
enabling such Grantor to exercise the voting and other rights that it is
entitled to exercise pursuant to Section 2.10(a)(i).

17



--------------------------------------------------------------------------------



 



          (b) After an Event of Default shall have occurred and be continuing,
any and all distributions, dividends and interest paid in respect of the
Beneficial Interest Collateral pledged by such Grantor, including any and all
(i) distributions, dividends and interest paid or payable other than in cash in
respect of, and instruments and other property received, receivable or otherwise
distributed in respect of, or in exchange for, such Beneficial Interest
Collateral; (ii) distributions, dividends and other distributions paid or
payable in cash in respect of such Beneficial Interest Collateral in connection
with a partial or total liquidation or dissolution or in connection with a
reduction of capital, capital surplus or paid-in surplus; and (iii) cash paid,
payable or otherwise distributed in respect of principal of, or in redemption
of, or in exchange for, such Beneficial Interest Collateral shall be forthwith
delivered to the Collateral Agent and, if received by such Grantor, shall be
received in trust for the benefit of the Collateral Agent, be segregated from
the other property or funds of such Grantor and be forthwith delivered to the
Collateral Agent in the same form as so received (with any necessary
endorsement).
          (c) During the continuance of an Event of Default, all rights of each
Grantor to exercise or refrain from exercising the voting and other consensual
rights that it would otherwise be entitled to exercise pursuant to
Section 2.10(a)(i) and 2.10(a)(ii) shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall thereupon have the
sole right to exercise or refrain from exercising such voting and other
consensual rights.
          Section 2.11 Transfers and Other Liens; Additional Shares or
Interests. No Grantor shall (i) sell, assign (by operation of law or otherwise)
or otherwise dispose of, or grant any option with respect to, any of the
Collateral or (ii) create or suffer to exist any Lien upon or with respect to
any of the Collateral of such Grantor, in the case of clause (i) or (ii) other
than the pledge, assignment and security interest created by this Agreement and
as otherwise provided or permitted herein or in any other Loan Document.
          Section 2.12 Collateral Agent Appointed Attorney-in-Fact. Each Grantor
hereby irrevocably appoints, as security for the Secured Obligations, the
Collateral Agent as such Grantor’s attorney-in-fact, with full authority in the
place and stead of such Grantor and in the name of such Grantor or otherwise,
from time to time in the Collateral Agent’s discretion during the occurrence and
continuance of an Event of Default, to take any action and to execute any
instrument that the Collateral Agent may deem necessary or advisable to
accomplish the purposes of this Agreement, including:
          (a) to ask for, demand, collect, sue for, recover, compromise, receive
and give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;
          (b) to receive, indorse and collect any drafts or other instruments
and documents in connection included in the Collateral;
          (c) to file any claims or take any action or institute any proceedings
that the Collateral Agent may deem necessary for the collection of any of the
Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Collateral; and

18



--------------------------------------------------------------------------------



 



          (d) to execute and file any financing or continuation statements, or
amendments thereto, and such other instruments or notices, as may be necessary,
in order to perfect (except in the case of the Beneficial Interest Collateral
provided pursuant to Section 2.01(c)) and preserve the pledge, assignment and
security interest granted hereby;
provided that the Collateral Agent’s exercise of any such power shall be subject
to Section 2.06(d).
          Section 2.13 Collateral Agent May Perform. If any Grantor fails to
perform any agreement contained in this Agreement, the Collateral Agent may (but
shall not be obligated to) after such prior notice as may be reasonable under
the circumstances, itself perform, or cause performance of, such agreement, and
the expenses of the Collateral Agent incurred in connection with doing so shall
be payable by the Grantors.
          Section 2.14 Covenant to Pay. Each Grantor covenants with the
Collateral Agent (for the benefit of the Secured Parties) that it will pay or
discharge any monies and liabilities whatsoever that are now, or at any time
hereafter may be, due, owing or payable by such Grantor in any currency,
actually or contingently, solely and/or jointly, and/or severally with another
or others, as principal or surety on any account whatsoever pursuant to the Loan
Documents in accordance with their terms. Each Grantor agrees that no payment or
distribution by such Grantor pursuant to the preceding sentence shall entitle
such Grantor to exercise any rights of subrogation in respect thereof until the
related Secured Obligations shall have been paid in full. All such payments
shall be made in accordance with Section 3.02.
          Section 2.15 Delivery of Collateral Supplements. Upon the addition of
any Pool Aircraft or the acquisition by any Grantor of any Beneficial Interest
Collateral, each relevant Grantor shall concurrently execute and deliver to the
Collateral Agent a Collateral Supplement duly completed with respect to such
Collateral and shall take such steps with respect to the perfection of such
Collateral as are called for by this Agreement for Collateral of the same type;
provided that the foregoing shall not be construed to impair or otherwise
derogate from any restriction on any such action in any Loan Document; and
provided further that the failure of any Grantor to deliver any Collateral
Supplement as to any such Collateral shall not impair the lien of this Agreement
as to such Collateral.
          Section 2.16 Operational Covenants.
          (a) Operation and Use. Each Grantor agrees that no Pool Aircraft will
be maintained, used or operated in violation of any law, rule or regulation
(including airworthiness directives) of any government or Governmental Authority
having jurisdiction over such Pool Aircraft or in violation of any airworthiness
certificate, license or registration relating to such Pool Aircraft issued by
any such government, except for minor violations, and except to the extent any
Grantor (or, if a Lease is then in effect with respect to such Pool Aircraft,
any Lessee of such Pool Aircraft) is contesting in good faith the validity or
application of any such law, rule or regulation in any manner that does not
involve any material risk of sale, forfeiture or loss of such Pool Aircraft or
any material risk of subjecting any Secured Party to criminal liability or
materially impair the Liens created by the Mortgage or any other Security
Document; provided

19



--------------------------------------------------------------------------------



 



that the Borrower Parties shall only be entitled to contest mandatory grounding
orders if they (or the applicable Lessee) do not operate such Pool Aircraft
during such contest. The Grantors will not operate any Pool Aircraft, or permit
any Pool Aircraft to be operated or located, (i) in any area excluded from
coverage by any insurance required by the terms of Section 2.17 and Schedule V
of this Agreement or (ii) in any war zone or recognized or threatened areas of
hostilities unless covered by war risk insurance in accordance with Section 2.17
and Schedule V of this Agreement, in either case unless indemnified by a
government authority as provided therein or unless located there due to an
emergency or an event outside the Lessee’s control, but only for so long as such
emergency or event continues.
          Notwithstanding the other provisions of this Section 2.16, no breach
of Section 2.16 shall be deemed to have occurred by virtue of any act or
omission of a Lessee or sub-lessee, or of any Person claiming by or through a
Lessee or a sub-lessee, or of any Person which has possession of the Pool
Aircraft or any Engine for the purpose of repairs, maintenance, modification or
storage, or by virtue of any requisition, seizure, or confiscation of the Pool
Aircraft (other than seizure or confiscation arising from a breach by the
Grantors of this Section 2.16(a)) (each, a “Third Party Event”); provided that
(i) neither ILFC nor any other Grantor consents or has consented to such Third
Party Event; and (ii) ILFC or the Grantor which is the lessor or owner of such
Pool Aircraft promptly and diligently takes such commercially reasonable actions
in accordance with Leasing Company Practice in respect of such Third Party
Event, including, as deemed appropriate (taking into account, inter alia, the
laws of the jurisdictions in which the Pool Aircraft are located), seeking to
compel such Lessee or other relevant Person to remedy such Third Party Event or
seeking to repossess the relevant Pool Aircraft or Engine.
          (b) Identification of Collateral Agent’s Interest. The Grantors agree
to affix as promptly as practicable after the Effective Date and thereafter to
maintain in the cockpit of each Pool Aircraft, in a clearly visible location,
and on each Engine, a nameplate bearing the inscription “MORTGAGED TO BANK OF
AMERICA, N.A., AS COLLATERAL AGENT” (such nameplate to be replaced, if
necessary, with a nameplate reflecting the name of any successor Collateral
Agent).
          (c) Registration. Each Grantor shall cause each Pool Aircraft to
remain duly registered, under the laws of a country or jurisdiction that is not
a Prohibited Country or that is the country in which such Pool Aircraft is
registered as of the date hereof, in the name of the relevant Grantor if so
permitted under the applicable registry; provided that a Pool Aircraft may be
unregistered for a temporary period in connection with modification or
maintenance of such Pool Aircraft. The Collateral Agent agrees that it will
cooperate with the relevant Grantor in changing the state of registration of any
Pool Aircraft at the cost of the relevant Grantor and as the relevant Grantor
may request, provided that such request does not conflict with the relevant
Grantor’s obligations under the Loan Documents.
          (d) Extension, Amendment or Replacement of Leases. Upon execution of
any renewal, extension or replacement Lease, the relevant Grantor shall comply
with the provisions of Sections 2.06 and 2.08 of this Agreement, as applicable,
and shall deliver the following to the Collateral Agent:

20



--------------------------------------------------------------------------------



 



               (i) the Chattel Paper Original, if any, of such renewal,
extension or replacement Lease;
               (ii) a notice of assignment substantially in the form attached
hereto as Exhibit F-1 (a “Lessee Notice”) and an acknowledgement from the Lessee
substantially in the form attached hereto as Exhibit F-2 (a “Lessee
Acknowledgment”), or such forms of such notices as may be pre-agreed in the
relevant Lease, addressed to, or for the benefit of, the Collateral Agent with
respect to such Lease;
               (iii) certificates of insurance from qualified brokers of
aircraft insurance (or other evidence satisfactory to the Collateral Agent),
evidencing all insurance required to be maintained by the applicable Lessee,
together with the endorsements required pursuant to Section 2.17 and Schedule V
of this Agreement;
               (iv) promptly and in any case within 15 days of the effectiveness
of the leasing of such Pool Aircraft, a copy of such Lease, and an amended and
restated Schedule 3.16(b) to the Credit Agreement incorporating all information
required under such schedule with respect to such renewal, extension or
replacement Lease; and
               (v) with respect to any renewal, extension or replacement Lease,
copies of such legal opinions with regard to compliance with the registration
requirements of the relevant jurisdiction, enforceability of such Lease and such
other matters customary for such transactions, in each case to the extent that
receiving such legal opinions is consistent with Leasing Company Practice.
          Section 2.17 Insurance. The relevant Grantor shall maintain, or
procure that the relevant Lessee maintains, hull and third party liability
insurance policies, maintained with insurers or reinsured with reinsurers of
recognized responsibility or pursuant to governmental indemnities, in respect of
each Pool Aircraft in accordance with the terms of Schedule V hereto.
ARTICLE III
REMEDIES
          Section 3.01 Remedies. Notwithstanding anything herein or in any other
Loan Document to the contrary, if any Event of Default shall have occurred and
be continuing, and in each case subject to the quiet enjoyment rights of the
applicable Lessee of any Pool Aircraft:
          (a) The Collateral Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein (including, for the
avoidance of doubt, the rights and remedies of the Collateral Agent provided for
in Section 2.10(c)), all of the rights and remedies of a secured party upon
default under the UCC (whether or not the UCC applies to the affected
Collateral) and all of the rights and remedies under applicable law and also may
(i) require any Grantor to, and such Grantor hereby agrees that it shall at its
expense and upon request of the Collateral Agent forthwith, assemble all or any
part of the Collateral as directed by the Collateral Agent and make it available
to the Collateral Agent at a place to be designated by the Collateral Agent that
is reasonably convenient to both parties and (ii) without notice except

21



--------------------------------------------------------------------------------



 



as specified below, sell or cause the sale of the Collateral or any part thereof
in one or more parcels at public or private sale, at any of the Collateral
Agent’s offices or elsewhere, for cash, on credit or for future delivery, and
upon such other terms as the Collateral Agent may deem commercially reasonable.
Each Grantor agrees that, to the extent notice of sale shall be required by law,
at least ten days’ prior notice to such Grantor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Collateral Agent shall not be obligated
to make any sale of Collateral regardless of notice of sale having been given.
The Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.
          (b) The Collateral Agent may, in addition to or in connection with any
other remedies available hereunder or under any other applicable law, exercise
any and all remedies granted under the Cape Town Convention as it shall
determine in its sole discretion. In connection therewith, the parties hereby
agree to the extent permitted by the UCC that (i) Article 9(1) and Article 9(2)
of the Convention, wherein the parties may agree or the court may order that any
Collateral shall vest in the Collateral Agent in or towards satisfaction of the
Secured Obligations, shall not preclude the Collateral Agent from obtaining
title to any Collateral pursuant to any other remedies available under
applicable law (including but not limited to Article 9-620 of the UCC); (ii) any
surplus of cash or cash proceeds held by the Collateral Agent and remaining
after payment in full of all the Secured Obligations owed to it shall be paid
over to the Grantors in accordance with Section 3.02 hereof; and (iii) the
Collateral Agent may obtain from any applicable court, pending final
determination of any claim resulting from an Event of Default, speedy relief in
the form of any of the orders specified in Article 13 of the Convention and
Article X of the Protocol as the Collateral Agent shall determine in its sole
and absolute discretion, subject to any procedural requirements prescribed by
applicable laws.
          (c) All cash proceeds received by the Collateral Agent in respect of
any sale of, collection from, or other realization upon all or any part of the
Collateral shall be applied in accordance with Section 3.02. Any sale or sales
conducted in accordance with the terms of this Section 3.01 shall be deemed
conclusive and binding on each Grantor and the Secured Parties.
          Section 3.02 Priority of Payments. The Collateral Agent hereby agrees
that all cash proceeds received by the Collateral Agent in respect of any
Collateral pursuant to Section 3.01 hereof and any payments by any Grantor to
the Collateral Agent following an Event of Default shall be paid by the
Collateral Agent in the order of priority set forth below:
          (a) first, to the Collateral Agent for the benefit of the Secured
Parties, until payment in full in cash of the Secured Obligations then
outstanding; and
          (b) second, all remaining amounts to the relevant Grantors or
whomsoever may be lawfully entitled to receive such amounts;

22



--------------------------------------------------------------------------------



 



ARTICLE IV
SECURITY INTEREST ABSOLUTE
          Section 4.01 Security Interest Absolute. A separate action or actions
may be brought and prosecuted against each Grantor to enforce this Agreement,
irrespective of whether any action is brought against any other Grantor or
whether any other Grantor is joined in any such action or actions. Except as
otherwise provided in the Loan Documents, all rights of the Collateral Agent and
the security interests and Liens granted under, and all obligations of each
Grantor under, until the Secured Obligations then outstanding are paid in full,
this Agreement and each other Loan Document shall be absolute and unconditional,
irrespective of:
          (a) any lack of validity or enforceability of any Loan Document,
Assigned Document or any other agreement or instrument relating thereto;
          (b) any change in the time, manner or place of payment of, the
security for, or in any other term of, all or any of the Secured Obligations, or
any other amendment or waiver of or any consent to any departure from any Loan
Document or Assigned Document or any other agreement or instrument relating
thereto;
          (c) any taking, exchange, release or non-perfection of the Collateral
or any other collateral or taking, release or amendment or waiver of or consent
to departure from any guaranty, for all or any of the Secured Obligations;
          (d) any manner of application of Collateral, or proceeds thereof, to
all or any of the Secured Obligations, or any manner of sale or other
disposition of any Collateral for all or any of the Secured Obligations or any
other assets of the Grantors;
          (e) any change, restructuring or termination of the corporate
structure or existence of any Grantor; or
          (f) any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any Grantor or a third-party grantor of a
security interest or a Person deemed to be a surety.
ARTICLE V
THE COLLATERAL AGENT
          The Collateral Agent and the Secured Parties agree among themselves as
follows:
          Section 5.01 Authorization and Action. (a) Each Secured Party by its
acceptance of the benefits of this Agreement hereby appoints and authorizes Bank
of America as the initial Collateral Agent to take such action as trustee on
behalf of the Secured Parties and to exercise such powers and discretion under
this Agreement and the other Loan Documents as are specifically delegated to the
Collateral Agent by the terms of this Agreement and of the Loan Documents, and
no implied duties and covenants shall be deemed to arise against the Collateral
Agent. For the avoidance of doubt, each Secured Party by its acceptance of the
benefits of this Agreement hereby requests and instructs the Collateral Agent to
enter into all Assigned Lease-related documents and instruments on this date and
as may arise from time to time for the

23



--------------------------------------------------------------------------------



 



purpose of establishing and maintaining its security interest for itself and for
the benefit of the other Secured Parties in respect of any Assigned Lease.
          (b) The Collateral Agent accepts such appointment and agrees to
perform the same but only upon the terms of this Agreement (including any quiet
enjoyment covenants given to the Lessees) and agrees to receive and disburse all
moneys received by it in accordance with the terms of this Agreement. The
Collateral Agent in its individual capacity shall not be answerable or
accountable under any circumstances, except for its own willful misconduct or
gross negligence (or simple negligence in the handling of funds or breach of any
of its representations or warranties set forth in this Agreement) and the
Collateral Agent shall not be liable for any action or inaction of any Grantor
or any other parties to any of the Loan Documents.
          Section 5.02 Absence of Duties. The powers conferred on the Collateral
Agent under this Agreement with respect to the Collateral are solely to protect
its interests in this Agreement and shall not impose any duty upon it, except as
explicitly set forth herein, to exercise any such powers. Except for the safe
custody of any Collateral in its possession and the accounting for moneys
actually received by it under this Agreement, the Collateral Agent shall not
have any duty as to any Collateral, as to ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relative to any Collateral, whether or not any Secured Party has or is deemed to
have knowledge of such matters, or as to the taking of any necessary steps to
preserve or perfect rights against any parties or any other rights pertaining to
any Collateral. The Collateral Agent shall not have any duty to ascertain or
inquire as to the performance or observance of any covenants, conditions or
agreements on the part of any Grantor or Lessee.
          Section 5.03 Representations or Warranties. The Collateral Agent shall
not make nor shall it be deemed to have made any representations or warranties
as to the validity, legality or enforceability of this Agreement, any other Loan
Document or any other document or instrument or as to the correctness of any
statement contained in any thereof, or as to the validity or sufficiency of any
of the pledge and security interests granted hereby, except that the Collateral
Agent in its individual capacity hereby represents and warrants (a) that each
such specified document to which it is a party has been or will be duly executed
and delivered by one of its officers who is and will at such time be duly
authorized to execute and deliver such document on its behalf, and (b) this
Agreement is or will be the legal, valid and binding obligation of the
Collateral Agent in its individual capacity, enforceable against the Collateral
Agent in its individual capacity in accordance with its terms, subject to the
effect of any applicable bankruptcy, insolvency, reorganization, moratorium or
similar law affecting creditors’ rights generally.
          Section 5.04 Reliance; Agents; Advice of Counsel. (a) The Collateral
Agent shall not incur any liability to anyone as a result of acting upon any
signature, instrument, notice, resolution, request, consent, order, certificate,
report, opinion, bond or other document or paper believed by it to be genuine
and believed by it to be signed by the proper party or parties. The Collateral
Agent may accept a copy of a resolution of the board or other governing body of
any party to this Agreement or any Loan Document, certified by the Secretary or
an Assistant

24



--------------------------------------------------------------------------------



 



Secretary thereof or other duly authorized Person of such party as duly adopted
and in full force and effect, as conclusive evidence that such resolution has
been duly adopted by said board or other governing body and that the same is in
full force and effect. As to any fact or matter the manner of ascertainment of
which is not specifically described in this Agreement, the Collateral Agent
shall be entitled to receive and may for all purposes hereof conclusively rely,
and shall be fully protected in acting or refraining from acting, on a
certificate, signed by an officer of any duly authorized Person, as to such fact
or matter, and such certificate shall constitute full protection to the
Collateral Agent for any action taken or omitted to be taken by them in good
faith in reliance thereon. The Collateral Agent shall assume, and shall be fully
protected in assuming, that each other party to this Agreement is authorized by
its constitutional documents to enter into this Agreement and to take all action
permitted to be taken by it pursuant to the provisions of this Agreement, and
shall not inquire into the authorization of such party with respect thereto.
          (b) The Collateral Agent may execute any of its powers hereunder or
perform any duties under this Agreement either directly or by or through agents,
including financial advisors, or attorneys or a custodian or nominee, provided,
however, that the appointment of any agent shall not relieve the Collateral
Agent of its responsibilities or liabilities hereunder.
          (c) The Collateral Agent may consult with counsel and any opinion of
counsel or any advice of such counsel shall be full and complete authorization
and protection in respect of any action taken or suffered or omitted by it under
this Agreement in good faith and in accordance with such advice or opinion of
counsel.
          (d) The Collateral Agent shall be under no obligation to exercise any
of the rights or powers vested in it by this Agreement, or to institute, conduct
or defend any litigation under this Agreement or in relation hereto, at the
request, order or direction of any of the Secured Parties, pursuant to the
provisions of this Agreement, unless such Secured Party shall have offered to
the Collateral Agent reasonable security or indemnity reasonably satisfactory to
it against the costs, expenses and liabilities which may be incurred therein or
thereby.
          (e) The Collateral Agent shall not be required to expend or risk its
own funds or otherwise incur any financial liability in the performance of any
of its duties hereunder, or in the exercise of any of its rights or powers, if
there is reasonable ground for believing that the repayment of such funds or
indemnity reasonably satisfactory to it against such risk or liability is not
reasonably assured to it, and none of the provisions contained in this Agreement
shall in any event require the Collateral Agent to perform, or be responsible or
liable for the manner of performance of, any obligations of any Grantor under
any of the Loan Documents.
          (f) If the Collateral Agent incurs expenses or renders services in
connection with an exercise of remedies specified in Section 3.01, such expenses
(including the fees and expenses of its counsel) and the compensation for such
services are intended to constitute expenses of administration under any
bankruptcy law or law relating to creditors’ rights generally.

25



--------------------------------------------------------------------------------



 



          (g) The Collateral Agent shall not be charged with knowledge of an
Event of Default unless the Collateral Agent obtains actual knowledge of such
event or the Collateral Agent receives written notice of such event from any of
the Secured Parties.
          (h) The Collateral Agent shall not have any duty to monitor the
performance of any Grantor or any other party to the Loan Documents, nor shall
the Collateral Agent have any liability in connection with the malfeasance or
nonfeasance by such parties. The Collateral Agent shall not have any liability
in connection with compliance by any Grantor or any Lessee under a Lease with
statutory or regulatory requirements related to the Collateral, any Pool
Aircraft or any Lease. The Collateral Agent shall not make or be deemed to have
made any representations or warranties with respect to the Collateral, any Pool
Aircraft or any Lease or the validity or sufficiency of any assignment or other
disposition of the Collateral, any Pool Aircraft or any Lease.
          Section 5.05 Cape Town Convention. The Collateral Agent, during the
term of this Agreement, shall establish and maintain a valid and existing
account as a Transacting User Entity with the International Registry and appoint
an Administrator and/or a Professional User Entity to make registrations in
regard to the Collateral as required by this Agreement.
          Section 5.06 No Individual Liability. The Collateral Agent shall not
have any individual liability in respect of all or any part of the Secured
Obligations, and all shall look, subject to the lien and priorities of payment
provided herein and in the Loan Documents, only to the property of the Grantors
(to the extent provided in the Loan Documents) for payment or satisfaction of
the Secured Obligations pursuant to this Agreement and the other Loan Documents.
ARTICLE VI
SUCCESSOR COLLATERAL AGENT
          Section 6.01 Resignation and Removal of the Collateral Agent. The
Collateral Agent may resign at any time without cause by giving at least
30 days’ prior written notice to ILFC and the Lenders. The Required Lenders may
at any time remove the Collateral Agent without cause by an instrument in
writing delivered to ILFC, the Lenders and the Collateral Agent. No resignation
by or removal of the Collateral Agent pursuant to this Section 6.01 shall become
effective prior to the date of appointment by the Required Lenders of a
successor Collateral Agent and the acceptance of such appointment by such
successor Collateral Agent.
          Section 6.02 Appointment of Successor. (a) In the case of the
resignation or removal of the Collateral Agent, the Required Lenders shall
promptly appoint a successor Collateral Agent. So long as no Event of Default
shall have occurred and be continuing, any such successor Collateral Agent shall
as a condition to its appointment be reasonably acceptable to ILFC. If a
successor Collateral Agent shall not have been appointed and accepted its
appointment hereunder within 60 days after the Collateral Agent gives notice of
resignation, the retiring Collateral Agent, the Administrative Agent or the
Required Lenders may petition any court of competent jurisdiction for the
appointment of a successor Collateral Agent. Any successor Collateral Agent so
appointed by such court shall immediately and without further act

26



--------------------------------------------------------------------------------



 



be superseded by any successor Collateral Agent appointed as provided in the
first sentence of this paragraph within one year from the date of the
appointment by such court.
          (b) Any successor Collateral Agent shall execute and deliver to the
relevant Secured Parties an instrument accepting such appointment. Upon the
acceptance of any appointment as Collateral Agent hereunder, a successor
Collateral Agent, upon the execution and filing or recording of such financing
statements, or amendments thereto, and such amendments or supplements to this
Agreement, and such other instruments or notices, as may be necessary, or as the
Administrative Agent may request in order to continue the perfection (if any) of
the Liens granted or purported to be granted hereby, shall succeed to and become
vested with all the rights, powers, discretion, privileges and duties of the
retiring Collateral Agent, and the retiring Collateral Agent shall be discharged
from its duties and obligations under this Agreement and the other Loan
Documents. The retiring Collateral Agent shall take all steps necessary to
transfer all Collateral in its possession and all its control over the
Collateral to the successor Collateral Agent. All actions under this paragraph
(b) shall be at the expense of ILFC; provided that if a successor Collateral
Agent has been appointed as a result of the circumstances described in
Section 6.02(d), any actions under this paragraph (b) as relating to such
appointment shall be at the expense of the successor Collateral Agent.
          (c) The Collateral Agent shall be an Eligible Institution, if there be
such an institution willing, able and legally qualified to perform the duties of
the Collateral Agent hereunder and unless such institution is an Affiliate of a
Secured Party or an Event of Default has occurred and is continuing, reasonably
acceptable to ILFC.
          (d) Any corporation into which the Collateral Agent may be merged or
converted or with which it may be consolidated, or any corporation resulting
from any merger, conversion or consolidation to which the Collateral Agent shall
be a party, or any corporation to which substantially all the business of the
Collateral Agent may be transferred, shall be the Collateral Agent under this
Agreement without further act.
ARTICLE VII
INDEMNITY AND EXPENSES
          Section 7.01 Indemnity. (a) Each of the Grantors shall indemnify,
defend and hold harmless the Collateral Agent (and its officers, directors,
employees, representatives and agents) from and against, any loss, liability or
expense (including reasonable legal fees and expenses) incurred by it without
negligence or bad faith on its part in connection with the acceptance or
administration of this Agreement and its duties hereunder, including the costs
and expenses of defending itself against any claim or liability and of complying
with any process served upon it or any of its officers in connection with the
exercise or performance of any of its powers or duties hereunder and hold it
harmless against, any loss, liability or reasonable expense incurred without
negligence or bad faith on its part. The Collateral Agent (i) must provide
reasonably prompt notice to the applicable Grantor of any claim for which
indemnification is sought, provided that the failure to provide notice shall
only limit the indemnification provided hereby to the extent of any incremental
expense or actual prejudice as a result of such failure; and (ii) must not make
any admissions of liability or incur any significant expenses after

27



--------------------------------------------------------------------------------



 



receiving actual notice of the claim or agree to any settlement without the
written consent of the applicable Grantor, which consent shall not be
unreasonably withheld. No Grantor shall be required to reimburse any expense or
indemnity against any loss or liability incurred by the Collateral Agent through
negligence or bad faith.
          Each Grantor, as applicable, may, in its sole discretion, and at its
expense, control the defense of the claim including, without limitation,
designating counsel for the Collateral Agent and controlling all negotiations,
litigation, arbitration, settlements, compromises and appeals of any claim;
provided that (i) the applicable Grantor may not agree to any settlement
involving any indemnified person that contains any element other than the
payment of money and complete indemnification of the indemnified person without
the prior written consent of the affected indemnified person, (ii) the
applicable Grantor shall engage and pay the expenses of separate counsel for the
indemnified person to the extent that the interests of the Collateral Agent are
in conflict with those of such Grantor and (iii) the indemnified person shall
have the right to approve the counsel designated by such Grantor which consent
shall not be unreasonably withheld.
          (b) Each Grantor shall within ten (10) Business Days after demand pay
to the Collateral Agent the amount of any and all reasonable expenses, including
the reasonable fees and expenses of its counsel and of any experts and agents,
that the Collateral Agent may incur in connection with (i) the administration of
this Agreement (in accordance with fee arrangements agreed between the
Collateral Agent and ILFC), (ii) the custody, preservation, use or operation of,
or the sale of, collection from or other realization upon, any of the
Collateral, (iii) the exercise or enforcement of any of the rights of the
Collateral Agent or any other Secured Party against such Grantor hereunder or
(iv) the failure by any Grantor to perform or observe any of the provisions
hereof.
          Section 7.02 Secured Parties’ Indemnity. (a) The Collateral Agent
shall be entitled to be indemnified (subject to the limitations and requirements
described in Section 8.01 mutatis mutandis) by the Lenders to the sole
satisfaction of the Collateral Agent before proceeding to exercise any right or
power under this Agreement at the request or direction of the Administrative
Agent.
          (b) In order to recover under clause (a) above, the Collateral Agent:
(i) must provide reasonably prompt notice to the Administrative Agent of any
claim for which indemnification is sought, provided that the failure to provide
notice shall only limit the indemnification provided hereby to the extent of any
incremental expense or actual prejudice as a result of such failure; and
(ii) must not make any admissions of liability or incur any significant expenses
after receiving actual notice of the claim or agree to any settlement without
the written consent of the Administrative Agent which consent shall not be
unreasonably withheld.
          (c) The Administrative Agent may, in its sole discretion, and at its
expense, control the defense of the claim including, without limitation,
designating counsel for the Collateral Agent and controlling all negotiations,
litigation, arbitration, settlements, compromises and appeals of any claim;
provided that (i) the Administrative Agent may not agree to any settlement
involving any indemnified person that contains any element other than the
payment of

28



--------------------------------------------------------------------------------



 



money and complete indemnification of the indemnified person without the prior
written consent of the affected indemnified person, (ii) the Administrative
Agent shall engage and pay the expenses of separate counsel for the indemnified
person to the extent that the interests of the Collateral Agent are in conflict
with those of the Administrative Agent and (iii) the indemnified person shall
have the right to approve the counsel designated by the Administrative Agent
which consent shall not be unreasonably withheld.
          (d) The provisions of Section 7.01 and this Section 7.02 shall survive
the termination of this Agreement or the earlier resignation or removal of the
Collateral Agent.
          Section 7.03 No Compensation from Secured Parties. The Collateral
Agent agrees that it shall have no right against the Secured Parties for any fee
as compensation for its services in such capacity.
          Section 7.04 Collateral Agent Fees. In consideration of the Collateral
Agent’s performance of the services provided for under this Agreement, the
Grantors shall pay to the Collateral Agent an annual fee set forth under a
separate agreement between ILFC and the Collateral Agent and shall reimburse the
Collateral Agent for expenses incurred including those associated with the
International Registry.
ARTICLE VIII
MISCELLANEOUS
          Section 8.01 Amendments; Waivers; Etc. (a) No amendment or waiver of
any provision of this Agreement, and no consent to any departure by any party
from the provisions of this Agreement, shall in any event be effective unless
the same shall be in writing and signed by the Administrative Agent and each
party hereto. No failure on the part of the Collateral Agent to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The Collateral
Agent may, but shall have no obligation to, execute and deliver any amendment or
modification which would affect its duties, powers, rights, immunities or
indemnities hereunder.
          (b) Upon the execution and delivery by any Person of a Grantor
Supplement, (i) such Person shall be referred to as an “Additional Grantor” and
shall be and become a Grantor hereunder, and each reference in this Agreement to
“Grantor” shall also mean and be a reference to such Additional Grantor,
(ii) Annexes I, II, III and IV attached to each Grantor Supplement shall be
incorporated into, become a part of and supplement Schedules I, II, III and IV,
respectively, and the Collateral Agent may attach such Annexes as supplements to
such Schedules; and each reference to such Schedules shall be a reference to
such Schedules as so supplemented and (iii) such Additional Grantor shall be a
Grantor for all purposes under this Agreement and shall be bound by the
obligations of the Grantors hereunder.
          (c) Upon the execution and delivery by a Grantor of a Collateral
Supplement, Annexes I and II to each Collateral Supplement shall be incorporated
into, become a part of and supplement Schedules I and II, respectively, and the
Collateral Agent may attach such Annexes

29



--------------------------------------------------------------------------------



 



as supplements to such Schedules; and each reference to such Schedules shall be
a reference to such Schedules as so supplemented.
          Section 8.02 Addresses for Notices. All notices and other
communications provided for hereunder shall be in writing (including telecopier)
and telecopied or delivered to the intended recipient at its address specified,
as follows:
     For each Grantor:
International Lease Finance Corporation
10250 Constellation Blvd.
Suite 3400
Los Angeles, CA 90067
Attention: Treasurer with a copy to the General Counsel
Facsimile: (310) 788-1990
Telephone: (310) 788-1999
     For the Collateral Agent:
Bank of America, N.A.
1455 Market Street, 5th Floor
CA5-701-05-19
San Francisco, CA 94103
Attention: Robert Rittelmeyer
Facsimile No. (415) 503-5099
or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of this Section 8.02. Each such notice shall be effective (a) on the date
personally delivered to an authorized officer of the party to which sent, or
(b) on the date transmitted by legible telecopier transmission with a
confirmation of receipt.
          Section 8.03 No Waiver; Remedies. No failure on the part of the
Collateral Agent to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
          Section 8.04 Severability. If any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions hereof shall not in any way be affected or impaired.
          Section 8.05 Continuing Security Interest; Assignments. Subject to
Section 8.06, this Agreement shall create a continuing security interest in the
Collateral and shall

30



--------------------------------------------------------------------------------



 



(a) remain in full force and effect until the earlier of the payment in full in
cash of the Secured Obligations then outstanding to the Secured Parties, (b) be
binding upon each Grantor, its successors and assigns and (c) inure, together
with the rights and remedies of the Collateral Agent hereunder, to the benefit
of the Secured Parties and their respective successors, permitted transferees
and permitted assigns. Without limiting the generality of the foregoing
subsection (c), any Secured Party may assign or otherwise transfer all or any
portion of its rights and obligations under any Loan Document to which it is a
party in accordance with the terms thereof to any other permitted Person or
entity, and such other permitted Person or entity shall thereupon become vested
with all the rights in respect thereof granted to such Secured Party herein or
otherwise.
          Section 8.06 Release and Termination. (a) Upon any sale, lease,
transfer or other disposition or removal from the Designated Pool of any item of
Collateral in accordance with the terms of the Loan Documents, such item of
Collateral will be deemed released from the Lien hereof, and the Collateral
Agent will, at such Grantor’s expense, execute and deliver to the Grantor of
such item of Collateral such documents as such Grantor shall reasonably request
and provide to the Collateral Agent to evidence the release of such item of
Collateral from the assignment and security interest granted hereby, and to the
extent that (A) the Collateral Agent’s consent is required for any
deregistration of the interests in such released Collateral from the
International Registry or other registry or (B) the Collateral Agent is required
to initiate any such deregistration, the Collateral Agent shall ensure that such
consent or such initiation of such deregistration is effected.
          (b) Upon the payment in full in cash of the Secured Obligations then
outstanding, the pledge, assignment and security interest granted by
Section 2.01 hereof shall terminate, the Collateral Agent shall cease to be a
party to this agreement, and all provisions of this Agreement (except for this
Section 8.06(b)) relating to the Secured Obligations, the Secured Parties or the
Collateral Agent shall cease to be of any effect insofar as they relate to the
Secured Obligations, the Secured Parties or the Collateral Agent. Upon any such
termination, the Collateral Agent will, at the relevant Grantor’s expense,
execute and deliver to each relevant Grantor such documents as such Grantor
shall prepare and reasonably request to evidence such termination.
          (c) If, prior to the termination of this Agreement, the Collateral
Agent ceases to be the Collateral Agent in accordance with the definition of
“Collateral Agent“ in Section 1.01, all certificates, instruments or other
documents being held by the Collateral Agent at such time shall, within five
(5) Business Days from the date on which it ceases to be the Collateral Agent,
be delivered to the successor Collateral Agent.
          Section 8.07 Currency Conversion. If any amount is received or
recovered by the Collateral Agent in a currency (the “Received Currency“) other
than the currency in which such amount was expressed to be payable (the “Agreed
Currency“), then the amount in the Received Currency actually received or
recovered by the Collateral Agent, to the extent permitted by law, shall only
constitute a discharge of the relevant Grantor to the extent of the amount of
the Agreed Currency which the Collateral Agent was or would have been able in
accordance with its or his normal procedures to purchase on the date of actual
receipt or recovery (or, if that is not practicable, on the next date on which
it is so practicable), and, if the amount of

31



--------------------------------------------------------------------------------



 



the Agreed Currency which the Collateral Agent is or would have been so able to
purchase is less than the amount of the Agreed Currency which was originally
payable by the relevant Grantor, such Grantor shall pay to the Collateral Agent
for the benefit of the Secured Parties such amount as it shall determine to be
necessary to indemnify the Collateral Agent and the Secured Parties against any
loss sustained by it as a result (including the cost of making any such purchase
and any premiums, commissions or other charges paid or incurred in connection
therewith) and so that, to the extent permitted by law, (i) such indemnity shall
constitute a separate and independent obligation of each Grantor distinct from
its obligation to discharge the amount which was originally payable by such
Grantor and (ii) shall give rise to a separate and independent cause of action
and apply irrespective of any indulgence granted by the Collateral Agent and
continue in full force and effect notwithstanding any judgment, order, claim or
proof for a liquidated amount in respect of the amount originally payable by any
Grantor or any judgment or order and no proof or evidence of any actual loss
shall be required.
          Section 8.08 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
          Section 8.09 Jurisdiction; Consent to Service of Process. (a) To the
extent permitted by applicable law, each party hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any New York State court or federal court of the United States
of America sitting in New York County, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any Secured Party may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against any Borrower Party or its properties in the
courts of any jurisdiction.
          (b) Each party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
          (c) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 8.02. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
          Section 8.10 Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an

32



--------------------------------------------------------------------------------



 



original, but all of which when taken together shall constitute a single
contract. This Agreement and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. This Agreement (i) will become effective when the
Lenders shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto and (ii) thereafter will be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy will be effective as delivery of a manually
executed counterpart of this Agreement.
          Section 8.11 Table of Contents, Headings, Etc. The Table of Contents
and headings of the Articles and Sections of this Agreement have been inserted
for convenience of reference only, are not to be considered a part hereof and
shall in no way modify or restrict any of the terms and provisions hereof.
          Section 8.12 Non-Invasive Provisions. (a) Notwithstanding any other
provision of the Loan Documents, the Collateral Agent agrees that, so long as no
Event of Default shall have occurred and be continuing, not to take any action
or cause to be taken any action, or permit any person claiming by, through or on
behalf of it to take any action or cause any action, that would interfere with
the possession, use, operation and quiet enjoyment of and other rights with
respect to any Pool Aircraft or Collateral related thereto and all rents,
revenues, profits and income therefrom, including, the right to enforce
manufacturers’ warranties, the right to apply or obtain insurance proceeds for
damage to the Pool Aircraft to the repair of the Pool Aircraft and the right to
engage in pooling, leasing and similar actions, in each case in accordance with
the terms of this Agreement.
          (b) Notwithstanding any other provision of the Loan Documents, the
Collateral Agent agrees that, so long as no “Event of Default“ (or similar term)
under a Lease (as defined in such Lease) shall have occurred and be continuing,
not to take any action or cause to be taken any action, or permit any person
claiming by, through or on behalf of it to take any action or cause any action,
that would interfere with the possession, use, operation and quiet enjoyment of
and other rights of the Lessee with respect to any Pool Aircraft or Collateral
related thereto and all rents, revenues, profits and income therefrom,
including, the right to enforce manufacturers’ warranties, the right to apply or
obtain insurance proceeds for damage to the Pool Aircraft to the repair of the
Pool Aircraft and the right to engage in pooling, leasing and similar actions,
in each case in accordance with the terms of such Lease.
          (c) The Collateral Agent agrees to release any Lien the Collateral
Agent may have upon any Engine upon (i) a Grantor providing the Collateral Agent
with written notice of a transfer thereof promptly after receipt of a notice
thereof from the relevant Lessee and with a copy of the bill of sale or other
instrument evidencing the transfer of title of such replacement Engine to a
Grantor, (ii) in the case of the transfer of title to an Engine initiated by a
Grantor, the Grantor providing the Collateral Agent with a certificate of such
transfer and a copy of the bill of sale or other instrument evidencing the
transfer of title of a replacement Engine to a Grantor, or (iii) upon the total
loss payment or Loan repayment being received (or replacement aircraft being
provided) in a case where the Airframe, but not such Engine, was the subject of
a total loss;

33



--------------------------------------------------------------------------------



 



provided that, for the avoidance of doubt, the Collateral Agent shall not
release any Lien upon an engine that is not replaced by a Grantor or a Lessee,
unless such Engine is associated with an aircraft that was subject to a total
loss or otherwise removed from the Designated Pool. The Borrower shall at the
request of the Collateral Agent execute a supplement to this Agreement to
evidence that any such replacement engine has become subject to the Lien of this
Agreement and the Collateral Agent shall, at the request of the Borrower,
execute a supplement to this Agreement to evidence the release of the applicable
Engine from the Lien of the Collateral Agent.
          (d) The Lenders and the Collateral Agent agree that they will not
claim, and upon the request of the Borrower, the Collateral Agent will confirm
in writing that it does not claim, any right, title or interest in any engine or
part (including any audio visual, telephonic, entertainment or similar
equipment) that is installed on a Pool Aircraft which does not constitute an
“engine“ or “part“ as defined in the applicable Lease.
          (e) For the avoidance of doubt, the Collateral Agent agrees that the
Borrower or an Intermediate Lessee may from time to time lease out an engine
that is part of a Pool Aircraft or lease in an engine that is not part of a Pool
Aircraft as it determines in accordance with Leasing Company Practice.
          Section 8.13 Limited Recourse. (a) In the event that the direct or
indirect assets of the Grantors are insufficient, after payment of all other
claims, if any, ranking in priority to the claims of the Collateral Agent or any
Secured Party hereunder, to pay in full such claims of the Collateral Agent or
such Secured Party (as the case may be), then the Collateral Agent or the
Secured Party shall have no further claim against the Grantors (other than the
Borrower) in respect of any such unpaid amounts.
          (b) To the extent permitted by applicable law, no recourse under any
obligation, covenant or agreement of any party contained in this Agreement shall
be had against any shareholder (not including any Grantor as a shareholder of
any other Grantor hereunder), officer or director of the relevant party as such,
by the enforcement of any assessment or by any proceeding, by virtue of any
statute or otherwise; it being expressly agreed and understood that this
Agreement is a corporate obligation of the relevant party and no personal
liability shall attach to or be incurred by the shareholders (not including any
Grantor as a shareholder of any other Grantor hereunder), officers or directors
of the relevant party as such, or any of them under or by reason of any of the
obligations, covenants or agreements of such relevant party contained in this
Agreement, or implied therefrom, and that any and all personal liability for
breaches by such party of any of such obligations, covenants or agreements,
either at law or by statute or constitution, of every such shareholder (not
including any Grantor as a shareholder of any other Grantor hereunder), officer
or director is hereby expressly waived by the other parties as a condition of
and consideration for the execution of this Agreement.
          (c) The guarantees, obligations, liabilities and undertakings granted
by any Grantor organized under the laws of France under this Agreement and the
other Loan Documents shall, for each relevant financial year, be, in any and all
cases, strictly limited to 90% of the

34



--------------------------------------------------------------------------------



 



annual net margin generated by such Grantor or Grantors in connection with
back-to-back leasing activities between it and the Borrower with respect to the
lease of Pool Aircraft.
[The Remainder of this Page is Intentionally Left Blank]

35



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by its representative or officer thereunto duly
authorized as of the date first above written.

            INTERNATIONAL LEASE FINANCE CORPORATION
      By /s/ Pamela S. Hendry       Name:   Pamela S. Hendry      Title:  
Senior Vice President & Treasurer   

36



--------------------------------------------------------------------------------



 



         

SIGNED AND DELIVERED AS A DEED
For and on behalf of ILFC IRELAND LIMITED
By its duly appointed attorney:
/s/ Niall C. Sommerville, attorney in fact
In the presence of:
Witness Signature: /s/ Maeved Reilly
Witness Name: Maeved Reilly
Witness Address: 30 North Wall Quay, D.1.
Witness Occupation: Administrator

37



--------------------------------------------------------------------------------



 



            SIGNED AND DELIVERED AS A DEED
By ILFC (BERMUDA) III, LTD.
      By /s/ S. George Cubbon       Name:   S. George Cubbon      Title:  
President     

In the presence of:
Witness Signature: /s/ B. Lynette Hodgson
Witness Name: B. Lynette Hodgson
Witness Address: c/o Chartis Bermuda Limited
Witness Occupation: Corporate Administrator

38



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A. not in its individual capacity but solely as
the Collateral Agent
      By /s/ Robert Rittelmeyer       Name:   Robert Rittelmeyer      Title:  
Vice President     

39



--------------------------------------------------------------------------------



 



SCHEDULE I
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
AIRCRAFT OBJECTS

                          Airframe                     Manufacturer and        
  Engine Manufacturer and         Model   Airframe MSN   Model   Engine MSNs
1
  Airbus A319-100     2203     IAE V2524-A5   V11654, V11663
2
  Airbus A319-100     2200     IAE V2524-A5   V11657, V11659
3
  Airbus A319-100     2008     IAE V2524-A5   V11505, V11506
4
  Airbus A319-100     1986     IAE V2524-A5   V11481, V11484
5
  Airbus A319-100     1971     IAE V2524-A5   V11459, V11464
6
  Airbus A319-100     1742     CFM56-5B6/P   575414, 575415
7
  Airbus A319-100     1673     CFM56-5B6/P   575344, 575345
8
  Airbus A320-200     877     IAE V2527-A5   V10312, V10380
9
  Airbus A320-200     816     IAE V2527-A5   V10313, V10342
10
  Airbus A320-200     543     IAE V2527-A5   V10222, V10223
11
  Airbus A320-200     582     IAE V2527-A5   V10156, V10187
12
  Airbus A321-200     991     CFM56-5B3/P   779489, 779495
13
  Airbus A321-200     841     CFM56-5B3/P   779386, 779387
14
  Airbus A321-200     815     CFM56-5B3/P   779367, 779368
15
  Airbus A330-200     272     CF6-80E1-A4   811152, 811153
16
  Airbus A330-200     205     CF6-80E1-A4   811141, 811148
17
  Airbus A330-300     55     CF6-80E1-A2   811110, 811111
18
  Airbus A340-600     534     Rolls-Royce TRENT 556-61   71138, 71139, 71141,
71142
19
  Airbus A340-600     475     Rolls-Royce TRENT 556-61   71033, 71047, 71070,
71073
20
  Boeing 737-300     28200     CFM56-3C1   858485, 858486
21
  Boeing 737-700     29360     CFM56-7B22   892266, 893261
22
  Boeing 737-700     30676     CFM56-7B22   892437, 893436
23
  Boeing 737-700     30674     CFM56-7B26   890849, 890850
24
  Boeing 737-700     28258     CFM56-7B22   890429, 890430
25
  Boeing 737-700     30035     CFM56-7B22   890372, 890373
26
  Boeing 737-700     28255     CFM56-7B22   890363, 890364
27
  Boeing 737-700     30634     CFM56-7B22   890249, 890251
28
  Boeing 737-800     30632     CFM56-7B26   888853, 888856
29
  Boeing 737-800     30631     CFM56-7B26   888773, 888776
30
  Boeing 737-800     28242     CFM56-7B26   888555, 889571
31
  Boeing 757-200ER     29378     Pratt & Whitney PW2037   P728749, P728750
32
  Boeing 757-200ER     29385     Pratt & Whitney PW2037   P728739, P728740
33
  Boeing 757-200ER     26249     Rolls-Royce RB211-535E4   31665, 31667

 



--------------------------------------------------------------------------------



 



                          Airframe                     Manufacturer and        
  Engine Manufacturer and         Model   Airframe MSN   Model   Engine MSNs
34
  Boeing 757-200ER     29954     Pratt & Whitney PW2037   P728713, P728714
35
  Boeing 757-200ER     26247     Rolls-Royce RB211-535E4   31635, 31636
36
  Boeing 757-200ER     26248     Rolls-Royce RB211-535E4   31637, 31642
37
  Boeing 767-300ER     27617     General Electric
CF6-80C2-B6F   704759, 704760
38
  Boeing 767-300ER     25170     General Electric
CF6-80C2-B6F   703176, 704859
39
  Boeing 767-300ER     26259     General Electric
CF6-80C2-B6F   704127, 704858
40
  Boeing 767-300ER     26257     General Electric
CF6-80C2-B7F   702871, 703149
41
  Boeing 777-200ER     35296     General Electric GE90-94B   900493, 900494
42
  Boeing 777-200ER     32703     General Electric GE90-90B   900438, 900439
43
  McDonnell Douglas
MD-11F     48631     Pratt & Whitney PW4462   P733765, P733766, P733767

2



--------------------------------------------------------------------------------



 



SCHEDULE II
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
PLEDGED BENEFICIAL INTERESTS

                  Percentage of Borrower   Certificate No.   Beneficial Interest
N/A
  N/A   N/A

3



--------------------------------------------------------------------------------



 



SCHEDULE III
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
TRADE NAMES

1.   Grantor: International Lease Finance Corporation
Trade Name: ILFC

4



--------------------------------------------------------------------------------



 



SCHEDULE IV
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT

          Chief Executive Office, Chief Place of     Business or Registered
Office Name of Grantor   and Organizational ID (if applicable)
International Lease Finance
  10250 Constellation Blvd.
Corporation
  Suite 3400
 
  Los Angeles, CA 90067
 
  Facsimile: (310) 788-1990
 
  Telephone: (310) 788-1999
 
  Organizational ID: C1666861  
ILFC Ireland Limited
  30 North Wall Quay
 
  Dublin 1
 
  Ireland
 
  Facsimile: +353 1 672 0270
 
  Telephone: +353 1 802 8901
 
   
 
  Company Registration Number: 209316
ILFC (Bermuda) III, Ltd.
  The Chartis Building
 
  29 Richmond Road
 
  Pembroke HM 08
 
  Bermuda
 
  Attention: Secretary of the Company
 
  Facsimile: +1 441 295-6983
 
  Telephone: +1 441 295-2121
 
   
 
  Organizational ID: 17575

5



--------------------------------------------------------------------------------



 



SCHEDULE V
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
INSURANCE

1.   Obligation to Insure       So long as this Agreement shall remain in
effect, the Grantors will ensure that there is effected and maintained
appropriate insurances in respect of each Pool Aircraft and the Collateral
Agent, the Administrative Agent, the Lenders and its operation including
insurance for:

  (a)   loss or damage to each Pool Aircraft and each part thereof; and     (b)
  any liability for injury to or death of persons and damage to or the
destruction of public or private property arising out of or in connection with
the operation, storage, maintenance or use of (in each case to the extent
available) the Pool Aircraft and of any other part thereof not belonging to the
Grantors but from time to time installed on the airframe.

2.   Specific Insurances       The Grantors will maintain or will cause to be
maintained the following specific insurances with respect to each Pool Aircraft
(subject to paragraph 3):

  (a)   All Risks Hull Insurance — All risks hull insurance policy on the Pool
Aircraft in an amount at least equal to 110% of the outstanding principal of the
Loans allocable to such Pool Aircraft, calculated based on the most recent
appraised value (the “Required Insured Value”) on an agreed value basis and
naming the Collateral Agent (for and on behalf of itself and the Secured
Parties) as a loss payee for the Required Insured Value (provided, however,
that, if the applicable Lessee’s insurance program uses AVN67B or a successor
London market endorsement similar thereto, the Grantor shall use reasonable
commercial efforts to procure that the Collateral Agent and the Administrative
Agent are also named as a “Contract Party” and shall ensure that the Collateral
Agent and the Administrative Agent are also named as a “Contract Party” in
respect of any new Lease entered into);     (b)   Hull War Risk Insurance — Hull
war risk and allied perils insurance, including hijacking, (excluding, however,
confiscation by government of registry or country of domicile to the extent
coverage of such risk is not generally available to the applicable Lessee in the
relevant insurance market at a commercially reasonable cost or is not
customarily obtained by operators in such jurisdiction at such time) on the Pool
Aircraft where the custom in the industry is to carry war risk for aircraft
operating on routes or kept in locations similar to the Pool Aircraft in an
amount not less than the Required Insured Value on an agreed value basis and
naming the Collateral Agent (for and on behalf of itself and the other Secured
Parties) as a loss

 



--------------------------------------------------------------------------------



 



      payee for the Required Insured Value (provided, however, that, if the
applicable Lessee’s insurance program uses AVN67B or a successor London market
endorsement similar thereto, the Grantors shall use reasonable commercial
efforts to procure that the Collateral Agent and the Administrative Agent are
also named as a “Contract Party” and shall ensure that the Collateral Agent and
the Administrative Agent are also named as a “Contract Party” in respect of any
new Lease entered into);

  (c)   Legal Liability Insurance — Third party legal liability insurance
(including war and allied perils) for a combined single limit (bodily injured
and property damage) of not less than $500,000,000 for a Narrowbody Aircraft,
and not less than $750,000,000 for Widebody Aircraft (or, with respect to the
Aircraft bearing manufacturer’s serial number 48631, solely for the period
during which it is leased to World Airways, Inc., or the Aircraft bearing
manufacturer’s serial number 26257, solely for the period during which it is
leased to North American Airlines, Inc., in each case $600,000,000). The
Collateral Agent and the Administrative Agent (on behalf of themselves and the
Secured Parties) shall be named as additional insureds on such policies;
provided that the Grantors shall ensure that the Collateral Agent and the
Administrative Agent are also named as an additional insured in respect of any
new Lease.     (d)   Aircraft Spares Insurance — Insurance for the engines and
the parts while not installed on the airframe for their replacement cost or an
agreed value basis.

3.   Variations on Specific Insurance Requirements       In certain
circumstances, it is customary that not all of the insurances described in
paragraph 2 be carried for the Pool Aircraft. For example, when a Pool Aircraft
is not on lease to a passenger air carrier or is in storage or is being repaired
or maintained, ferry or ground rather than passenger flight coverage for the
Pool Aircraft are applicable. Similarly, indemnities may be provided by a
Governmental Authority in lieu of particular insurances; provided, however, that
the Grantors shall not, without the prior written consent of the Collateral
Agent, be entitled to accept any new such governmental indemnities other than
when such indemnities are granted by a Governmental Authority of a country or
jurisdiction that is not a Prohibited Country. The relevant Grantor will
determine the necessary coverage for the Pool Aircraft in such situations
consistent with Leasing Company Practice with respect to similar aircraft.   4.
  Hull Insurances in Excess of Required Insurance Value       For the avoidance
of doubt, any Grantor and/or any Lessee may carry hull risks and hull war and
allied perils insurance on the Pool Aircraft in excess of the Required Insured
Value which (subject in the case of the Grantors to no Event of Default having
occurred and being continuing) will not be payable to the Collateral Agent. Such
excess insurances will be payable to (i) if payable to the Grantors, to the
relevant Grantor, unless an Event of Default has occurred and is continuing in
which case the excess shall be payable to the Collateral Agent or (ii) if
payable to the Lessee to the Lessee in all circumstances.

2



--------------------------------------------------------------------------------



 



5.   Currency       All insurance and reinsurances effected pursuant to this
Schedule V shall be payable in Dollars, save that in the case of the insurances
referred to in paragraph 2(c) (if such denomination is (a) required by the law
of the state of registration of the Pool Aircraft; or (b) the normal practice of
airlines in the relevant country that operate aircraft leased from lessors
located outside such country; or (c) otherwise agreed by the Collateral Agent)
or paragraph 2(d).   6.   Specific Terms of Insurances       Insurance policies
which are underwritten in the London and/or other non-US insurance market and
which pertain to financed or leased aircraft equipment contain the coverage and
endorsements described in AVN67B as it may be amended or revised or its
equivalent. Each of the Grantors agrees that, so long as this Agreement shall
remain in effect, the Pool Aircraft will be insured and the applicable insurance
policies endorsed either (i) in a manner consistent with AVN67B, as it may be
amended or revised or its equivalent or (ii) as may then be customary in the
airline industry for aircraft of the same type as the Pool Aircraft utilised by
operators in the same country and whose operational network for such Pool
Aircraft and credit status is similar to the type of business as the Lessee (if
any) and at the time commonly available in the insurance market. In all cases,
the relevant Grantor will set the standards, review and manage the insurances on
the Pool Aircraft consistent with Leasing Company Practice with respect to
similar aircraft.   7.   Insurance Brokers and Insurers       In reviewing and
accepting the insurance brokers (if any) and reinsurance brokers (if any) and
insurers and reinsurers (if any) providing coverage with respect to the Pool
Aircraft, the relevant Grantor will utilize standards consistent with Leasing
Company Practice with respect to similar aircraft. It is recognized that
airlines in certain countries are required to utilize brokers (and sometimes
even no brokers) or carry insurance with local insurance brokers and insurers.
If at any time any Pool Aircraft is not subject to a Lease, the relevant Grantor
will cause its insurance brokers to provide the Collateral Agent with evidence
that the insurances described in this Schedule V are in full force and effect.  
8.   Deductible Amounts, Self-Insurance and Reinsurance       With respect to
the type of aircraft concerned, the nationality and creditworthiness of the
airline operator, the airline operator’s use and operation thereof and to the
scope of and the amount covered by the insurances carried by the Lessee, the
relevant Grantor will apply standards consistent with Leasing Company Practice
with respect to similar aircraft in reviewing and accepting the amount of any
insurance deductibles, whether the Lessee may self-insure any of the risks
covered by the insurances and the scope and terms of reinsurance, if any,
including a cut-through and assignment clause.  

3



--------------------------------------------------------------------------------



 



9.   Renewals       The Grantors will monitor the insurances on the Pool
Aircraft and their expiration dates. The relevant Grantor shall, when requested
by the Collateral Agent, promptly inform the Collateral Agent as to whether or
not it has been advised that renewal instructions for any of the insurances have
been given by the airline operator or its broker prior to or on the scheduled
expiry date of the relevant insurance. The relevant Grantor shall promptly
notify the Collateral Agent in writing if it receives notice that any of the
insurances have in fact expired without renewal. Promptly after receipt, the
relevant Grantor will provide to the Collateral Agent evidence of renewal of the
insurances and reinsurance (if any).   10.   Information       Subject to
applicable confidentiality restrictions, each of the Grantors shall provide the
Collateral Agent or shall ensure that the Collateral Agent is provided with any
information reasonably requested by it from time to time concerning the
insurances maintained with respect to the Pool Aircraft or, if reasonably
available to the Grantors, in connection with any claim being made or proposed
to be made thereunder.

4



--------------------------------------------------------------------------------



 



EXHIBIT A-1
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF COLLATERAL SUPPLEMENT
Bank of America, N.A., as the Collateral Agent
1455 Market Street, 5th Floor
CA5-701-05-19
San Francisco, CA 94103
Attention: Robert Rittelmeyer
Fax: (415) 503-5099
[Date]
Re: Aircraft Mortgage and Security Agreement, dated as of March 17, 2010
Ladies and Gentlemen:
          Reference is made to the Aircraft Mortgage and Security Agreement,
dated as of March 17, 2010 (the “Aircraft Mortgage and Security Agreement”),
among INTERNATIONAL LEASE FINANCE CORPORATION, a Delaware corporation (“ILFC”),
ILFC IRELAND LIMITED, a private limited liability company incorporated under the
laws of Ireland, and ILFC (BERMUDA) III, LTD., a Bermuda company (collectively,
the “Initial Intermediate Lessees”), and the ADDITIONAL GRANTORS who become
grantors under the Aircraft Mortgage and Security Agreement from time to time
(together with ILFC and the Initial Intermediate Lessees, the “Grantors”) and
BANK OF AMERICA, N.A., a national banking association, as the Collateral Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to them in the Aircraft Mortgage and Security Agreement.
          The undersigned hereby delivers, as of the date first above written,
the attached Annexes I and II pursuant to Section 2.15 of the Aircraft Mortgage
and Security Agreement.
          The undersigned Grantor hereby confirms that the property included in
the attached Annexes constitutes part of the Collateral and hereby makes each
representation and warranty set forth in Section 2.03 of the Aircraft Mortgage
and Security Agreement (as supplemented by the attached Annexes).
          Attached are (i) where required with respect to any Assigned Document
(other than an Assigned Lease) included in the foregoing Collateral, a Consent
and Agreement in substantially the form of Exhibit B to the Aircraft Mortgage
and Security Agreement from the counterparty thereto or, with respect to any
Assigned Lease included in the foregoing Collateral, such consents,
acknowledgements and/or notices as are called for under Section 2.06(a) of the
Aircraft Mortgage and Security Agreement and (ii) duly completed copies of
Annexes I and II hereto.

 



--------------------------------------------------------------------------------



 



          This Collateral Supplement shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York, including all
matters of construction, validity and performance.
Very truly yours,
[                                        ]

                By:         Name:         Title:        

Acknowledged and agreed to as of the date first above written:
BANK OF AMERICA, N.A.,
not in its individual capacity, but
solely as the Collateral Agent

                By:         Name:         Title:        

 



--------------------------------------------------------------------------------



 



ANNEX I
COLLATERAL SUPPLEMENT
AIRCRAFT OBJECTS

                                  Airframe Manufacturer           Engine
Manufacturer and Airframe MSN   and Model   Engine MSNs   Model

 



--------------------------------------------------------------------------------



 



ANNEX II
COLLATERAL SUPPLEMENT
PLEDGED BENEFICIAL INTERESTS

                                  Percentage of Borrower   Certificate No.  
Beneficial Interest

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF GRANTOR SUPPLEMENT
Bank of America, N.A., as the Collateral Agent
1455 Market Street, 5th Floor
CA5-701-05-19
San Francisco, CA 94103
Attention: Robert Rittelmeyer
Fax: (415) 503-5099
[Date]
Re: Aircraft Mortgage and Security Agreement, dated as of March 17, 2010
Ladies and Gentlemen:
Reference is made to the Aircraft Mortgage and Security Agreement, dated as of
March 17, 2010 (the “Aircraft Mortgage and Security Agreement”), among
INTERNATIONAL LEASE FINANCE CORPORATION, a Delaware corporation (“ILFC”), ILFC
IRELAND LIMITED, a private limited liability company incorporated under the laws
of Ireland, and ILFC (BERMUDA) III, LTD., a Bermuda company (collectively, the
“Initial Intermediate Lessees”), and the ADDITIONAL GRANTORS who become grantors
under the Aircraft Mortgage and Security Agreement from time to time (together
with ILFC and the Initial Intermediate Lessees, the “Grantors”) and BANK OF
AMERICA, N.A., a national banking association, as the Collateral Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to them in the Aircraft Mortgage and Security Agreement.
          The undersigned hereby agrees, as of the date first above written, to
become a Grantor under the Aircraft Mortgage and Security Agreement as if it
were an original party thereto and agrees that each reference in the Aircraft
Mortgage and Security Agreement to “Grantor” shall also mean and be a reference
to the undersigned.
          Grant of Security Interest. To secure the Secured Obligations, the
undersigned Grantor hereby assigns and pledges to the Collateral Agent for its
benefit and the benefit of the other Secured Parties and hereby grants to the
Collateral Agent for its benefit and the benefit of the other Secured Parties a
first priority security interest in, all of its right, title and interest in and
to the following (collectively, the “Supplementary Collateral”):
          (a) all of such Grantor’s right, title and interest in and to (i) each
Pool Aircraft, including the Airframe and Engines as the same is now and will
hereafter be constituted, and in the case of such Engines, whether or not any
such Engine shall be installed in or attached to the Airframe or any other
airframe, together with (ii) all Parts of whatever nature, which are from time
to time included within the definitions of “Airframe” or “Engines”, including
all

 



--------------------------------------------------------------------------------



 



substitutions, renewals and replacements of and additions, improvements,
accessions and accumulations to the Airframe and Engines (other than additions,
improvements, accessions and accumulations which constitute appliances, parts,
instruments, appurtenances, accessories, furnishings or other equipment excluded
from the definition of Parts), (iii) all Aircraft Documents and (iv) any money
or non-money proceeds of an Airframe or Engine arising from the total or partial
loss or destruction of such Airframe or its Engine or its total or partial
confiscation, condemnation or requisition
          (b) all of such Grantor’s right, title and interest in and to all
Leases to which such Grantor is or may from time to time be party with respect
to the Pool Aircraft and any leasing arrangements among Grantors with respect to
such Leases together with all Related Collateral Documents (all such Leases and
Related Collateral Documents, the “Assigned Leases”), including without
limitation (i) all rights of such Grantor to receive moneys due and to become
due under or pursuant to such Assigned Leases, (ii) all rights of such Grantor
to receive proceeds of any insurance, indemnity, warranty or guaranty with
respect to such Assigned Leases, (iii) claims of such Grantor for damages
arising out of or for breach or default under such Assigned Leases, (iv) all
rights under any such Assigned Lease with respect to any subleases of the Pool
Aircraft subject to such Assigned Lease and (v) the right of such Grantor to
terminate such Assigned Leases and to compel performance of, and otherwise to
exercise all remedies under, any Assigned Lease, whether arising under such
Assigned Leases or by statute or at law or in equity (the “Lease Collateral”);
          (c) all of such Grantor’s right, title and interest to the following:
(the “Beneficial Interest Collateral”):
               (i) the Pledged Beneficial Interest, all certificates, if any,
from time to time representing all of such Grantor’s right, title and interest
in the Pledged Beneficial Interest, any contracts and instruments pursuant to
which any such Pledged Beneficial Interest are created or issued and all
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Pledged Beneficial Interest; and
               (ii) all of such Grantor’s right, title and interest in all
additional beneficial interests in any Owner Trust from time to time acquired by
such Grantor in any manner, including the beneficial interests in any Owner
Trust that may be formed from time to time, the trust agreements and any other
contracts and instruments pursuant to which any such Owner Trusts are created or
issued, and all certificates, if any, from time to time representing such
additional beneficial interests and all distributions, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all such additional beneficial
interests;
          (e) all of the following (the “Assigned Agreement Collateral”):
          (i) all of such Grantor’s right, title and interest in and to all
security assignments, cash deposit agreements and other security agreements
executed in its favor in respect of any Pool Aircraft (including any Airframe
and any Engine) or in respect of or pursuant to any Assigned Lease, in each case
as such agreements may be amended or otherwise modified from time to time
(collectively, the “Assigned Agreements”); and

2



--------------------------------------------------------------------------------



 



          (ii) all of such Grantor’s right, title and interest in and to all
property of whatever nature, in each case pledged, assigned or transferred to it
or mortgaged or charged in its favor pursuant to any Assigned Agreement;
          (f) all of such Grantor’s right, title and interest in and to the
Acquisition Agreements (the “Aircraft Purchase Collateral”);
          (g) all of such Grantor’s right, title and interest in and to the
personal property identified in a Grantor Supplement or a Collateral Supplement
executed and delivered by such Grantor to the Collateral Agent; and
          (h) all proceeds of any and all of the foregoing Collateral (including
proceeds that constitute property of the types described in subsections (a),
(b), (c), (d), (e), (f) and (g) above);
provided that the Collateral shall not include any Excluded Property.
          The undersigned Grantor hereby makes each representation and warranty
set forth in Section 2.03 of the Aircraft Mortgage and Security Agreement (as
supplemented by the attached Annexes) and hereby agrees to be bound as a Grantor
by all of the terms and provisions of the Aircraft Mortgage and Security
Agreement. Each reference in the Aircraft Mortgage and Security Agreement to the
Assigned Agreements, the Assigned Agreement Collateral, the Acquisition
Agreements, the Aircraft Purchase Collateral, the Assigned Leases, the
Beneficial Interest Collateral, the Lease Collateral, the Assigned Documents and
the Assigned Agreement Collateral shall be construed to include a reference to
the corresponding Collateral hereunder.
          The undersigned hereby agrees, together with the other Grantors,
jointly and severally to indemnify the Collateral Agent and its officers,
directors, employees and agents in the manner set forth in Section 8.01 of the
Aircraft Mortgage and Security Agreement.
          Attached are (i) where required with respect to any Assigned Document
(other than an Assigned Lease) included in the foregoing Supplementary
Collateral, a Consent and Agreement in substantially the form of Exhibit B to
the Aircraft Mortgage and Security Agreement from the counterparty thereto or,
with respect to any Assigned Lease included in the foregoing Supplementary
Collateral, such consents, acknowledgements and/or notices as are called for
under Section 2.06(a) of the Aircraft Mortgage and Security Agreement and
(ii) duly completed copies of Annexes I, II, III and IV hereto.
[Signature Page Follows]

3



--------------------------------------------------------------------------------



 



          This Grantor Supplement shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York, including all
matters of construction, validity and performance.
Very truly yours,
[NAME OF GRANTOR]

                By:         Name:         Title:        

Acknowledged and agreed to as of the date first above written:
BANK OF AMERICA, N.A.,
not in its individual capacity, but solely as the
Collateral Agent

                By:         Name:         Title:        

4



--------------------------------------------------------------------------------



 



ANNEX I
GRANTOR SUPPLEMENT
AIRCRAFT OBJECTS

                                  Airframe Manufacturer           Engine
Manufacturer Airframe MSN   and Model   Engine MSNs   and Model

 



--------------------------------------------------------------------------------



 



ANNEX II
GRANTOR SUPPLEMENT
PLEDGED BENEFICIAL INTERESTS

                                  Percentage of Borrower   Certificate No.  
Beneficial Interest

 



--------------------------------------------------------------------------------



 



ANNEX III
GRANTOR SUPPLEMENT
TRADE NAMES

 



--------------------------------------------------------------------------------



 



     ANNEX IV
GRANTOR SUPPLEMENT

                  Chief Executive Office, Chief Place of         Business and
Registered Office and Organizational Name of Grantor   ID (if applicable)

 



--------------------------------------------------------------------------------



 



EXHIBIT B
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF CONSENT AND AGREEMENT
[DATE]
[Name of the Grantor]
Ladies and Gentlemen:
          Reference is made to the agreement between you and the Grantor dated [
                                                   ] (the “Assigned Document”).
          Pursuant to the Aircraft Mortgage and Security Agreement, dated
March 17, 2010 (the “Aircraft Mortgage and Security Agreement”), between the
Grantor, certain other Grantors and Bank of America, N.A., as the Collateral
Agent, the Grantor has granted to the Collateral Agent a security interest in
certain property of the Grantor, including, among other things, the following
(the “Collateral”): all of such Grantor’s right, title and interest in and to
the Assigned Document, including without limitation all rights of such Grantor
to receive moneys due and to become due under or pursuant to the Assigned
Document, all rights of such Grantor to receive proceeds of any insurance,
indemnity, warranty or guaranty with respect to the Assigned Document, claims of
such Grantor for damages arising out of or for breach or default under the
Assigned Document and the right of such Grantor to terminate the Assigned
Document, to perform thereunder and to compel performance and otherwise exercise
all remedies thereunder, whether arising under the Assigned Document or by
statute or at law or in equity. Capitalized terms used herein, unless otherwise
defined herein, have the meanings assigned to them in the Aircraft Mortgage and
Security Agreement.
          By signing this Consent and Agreement, you acknowledge notice of, and
consent to the terms and provisions of, the Aircraft Mortgage and Security
Agreement and confirm to the Collateral Agent that you have received no notice
of any other pledge or assignment of the Assigned Document. Further, you hereby
agree with the Collateral Agent that:
          (a) The Collateral Agent shall be entitled to exercise any and all
rights and remedies of the Grantor under the Assigned Document in accordance
with the terms of the Aircraft Mortgage and Security Agreement, and you will
comply in all respects with such exercise.
          (b) You will not, without the prior written consent of the Collateral
Agent, (i) cancel or terminate the Assigned Document or consent to or accept any
cancellation or termination thereof or (ii) amend or otherwise modify the
Assigned Document.

 



--------------------------------------------------------------------------------



 



          This Consent and Agreement shall be binding upon you and your
successors and assigns and shall inure to the benefit of the Collateral Agent,
the Secured Parties and their successors, transferees and assigns.
          This Consent and Agreement shall in all respects, be governed by and
construed in accordance with the laws of the State of New York, including all
matters of construction, validity and performance.

            Very truly yours,

[NAME OF GRANTOR]
      By:           Name:           Title:        

            BANK OF AMERICA, N.A.,
not in its individual capacity,
but solely as the Collateral Agent
      By:           Name:           Title:        

          Acknowledged and agreed to as of
the date first above written:

[NAME OF OBLIGOR]
    By:         Name:         Title:      

2



--------------------------------------------------------------------------------



 



         

EXHIBIT C

AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF FAA AIRCRAFT MORTGAGE
FAA AIRCRAFT MORTGAGE (MSN [___])
          THIS FAA AIRCRAFT MORTGAGE (MSN [___]) (this “Agreement”) dated as of
[                                        ], is made by and between [___], as
grantor (the “Grantor”), and BANK OF AMERICA, N.A., a national banking
association, as the Collateral Agent (the “Collateral Agent”) under the Aircraft
Mortgage and Security Agreement (the “Aircraft Mortgage”), dated as of March 17,
2010, among INTERNATIONAL LEASE FINANCE CORPORATION (“ILFC”), ILFC IRELAND
LIMITED, ILFC (BERMUDA) III, LTD. and the additional grantors referred to
therein, as the grantors, BANK OF AMERICA, N.A., as the Collateral Agent.
Capitalized terms used and not defined herein are used as defined in Appendix A
hereto.
W I T N E S S E T H:
          WHEREAS, ILFC, ILFC Ireland Limited, ILFC (Bermuda) III, Ltd., Bank of
America, N.A., as the administrative agent, the lenders identified therein and
the Collateral Agent have entered into the Credit Agreement, dated as of
March 17, 2010 (the “Credit Agreement”), pursuant to which the Lenders have made
the Loans to the Borrower;
          WHEREAS, the Grantor and the Collateral Agent have entered into the
Aircraft Mortgage in order to secure the payment and performance of all
obligations of the Borrower Parties under the Credit Agreement; and
          WHEREAS, the Grantor has agreed to secure the Secured Obligations by
granting to the Collateral Agent for the benefit of the Secured Parties a Lien
on its interest in the airframes and engines described in Schedule I hereto
(collectively, the “Aircraft”) and on certain other property and rights relating
thereto; and
          NOW, THEREFORE, in order to (a) induce the Secured Parties to enter
into the Loan Documents and (b) secure the prompt payment and performance of all
the Secured Obligations, the Grantor and the Collateral Agent hereby agree as
follows:
     1. SECURITY INTEREST.
          The Grantor does hereby transfer, convey, pledge, mortgage,
hypothecate, assign and grant a first priority security interest to the
Collateral Agent, subject to no prior interests of any Person whatsoever except
for a lessee under a Lease, in the following collateral (collectively, the
“Mortgage Collateral”) attaching on the date of this Agreement:

  a.   each Aircraft;

 



--------------------------------------------------------------------------------



 



  b.   all Parts, equipment, attachments, accessories, replacement and added
Parts and components now or hereafter placed thereon, installed therein or
attached thereto, whether or not any of such Parts, equipment, attachments,
accessories, replacements or added parts or components may from time to time no
longer be installed on any Aircraft or may be installed in any other aircraft;  
  c.   all of the Grantor’s right, title and interest in the technical data,
technical documents, manuals, log books and all inspection, modification,
overhaul, service, repair, maintenance, technical and other records that relate
to any Aircraft and all the Grantor’s right, title and interest, present and
future, therein and thereto and any sale or other transfer agreement relating to
any Aircraft, any acceptance certificate, and/or bill of sale relating to any
Aircraft, any guaranties, letters of credit or other credit support relating to
any Aircraft, and any other certificate, instrument or agreement relating to any
Aircraft or a lessee, user or lessor of any Aircraft (collectively, the
“Aircraft Documents”);     d.   all proceeds from the sale or other disposition
of, all proceeds of insurance due to the Grantor on, and all proceeds of any
condemnation due to the Grantor with respect to, any of the equipment described
in clauses (a), (b) and (c) above;     e.   all rents, issues, profits, revenues
and other income of the property intended, subjected or required to be subjected
to the Lien of this Agreement hereby, by the other Loan Documents or by any
supplement to this Agreement in form and substance satisfactory to the
Collateral Agent, and all of the estate, right, title and interest of every
nature whatsoever of the Grantor in and to the same and every part thereof; and
    f.   all proceeds, howsoever arising, of the foregoing.

          TO HAVE AND TO HOLD the Mortgage Collateral unto the Collateral Agent,
and its successors and assigns, as security for the Secured Obligations.
2. INCORPORATION BY REFERENCE. THE SECURITY INTEREST IN THE MORTGAGE COLLATERAL
CREATED UNDER THIS AGREEMENT IS GRANTED IN ACCORDANCE WITH THE AIRCRAFT MORTGAGE
AND ALL OF THE TERMS AND CONDITIONS THEREOF, INCLUDING BUT NOT LIMITED TO
PROVISIONS RELATING TO THE EXERCISE OF REMEDIES, SHALL BE INCORPORATED HEREIN BY
REFERENCE.

2



--------------------------------------------------------------------------------



 



3. MISCELLANEOUS
          3.1 Successors and Assigns. All the terms, provisions, conditions and
covenants herein contained shall be binding upon and shall inure to the benefit
of the Grantor, the Collateral Agent and their respective successors, assigns
and transferees.
          3.2 Severability. Any provision of this Agreement prohibited by the
laws of any jurisdiction or otherwise held to be invalid by any court of law of
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition, or modified to conform with such laws, without invalidating
the remaining provisions hereof; and any such prohibition in any jurisdiction
shall not invalidate such provisions in any other jurisdiction.
          3.3 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
          3.4 Further Assurances. At any time and from time to time, upon the
request of the Collateral Agent, the Grantor shall promptly and duly execute and
deliver any and all such further instruments and documents that may be
necessary, or that the Collateral Agent may reasonably request, in order for the
Collateral Agent to obtain the full benefits of security interests and
assignments created or intended to be created hereby and of the rights and
powers granted herein and in the Aircraft Mortgage.
          3.5 Notices. All notices, requests, demands or other communications
required hereunder or given pursuant hereto shall be in writing unless otherwise
expressly provided to the following specified address or to such other address
as either party may from time to time hereafter designate to the other party in
writing:
If to the Grantor:
[_________]
[ADDRESS]
Attention: [_________]
Fax: [_________]
If to the Collateral Agent:
Bank of America, N.A., as Collateral Agent
1455 Market Street, 5th Floor
CA5-701-05-19
San Francisco, CA 94103
Attention: Robert Rittelmeyer
Fax: (415) 503-5099


3



--------------------------------------------------------------------------------



 



          3.6 Collateral Agent.
          The Collateral Agent shall be afforded all of the rights, protections,
immunities and indemnities set forth in the Aircraft Mortgage as if such rights,
protections, immunities and indemnities were specifically set forth herein.
          3.7 Execution in Counterparts.
          This Agreement may be executed in any number of counterparts, each of
which shall be an original, with the same effect as if the signatures were upon
the same instrument.
[Remainder of page intentionally left blank]

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have, by their indicated
officers thereunto duly authorized, caused this FAA Aircraft Mortgage to be
executed as of the day and year first above written and to be delivered in the
State of New York.

          GRANTOR:  [_________]
      By:           Name:           Title:        

          COLLATERAL AGENT:  BANK OF AMERICA, N.A., not in its individual
capacity
but solely as Collateral Agent
      By:           Name:           Title:      

5



--------------------------------------------------------------------------------



 



         

APPENDIX A
FAA AIRCRAFT MORTGAGE
DEFINITIONS
     For all purposes of this Agreement, all capitalized terms used, but not
defined, in this Agreement shall have the respective meanings assigned to such
terms in the Aircraft Mortgage, and the following terms have the meanings
indicated below:
          “Agreement” has the meaning specified in the recital of parties to
this Agreement.
          “Aircraft” has the meaning specified in the third recital of this
Agreement.
          “Aircraft Documents” has the meaning assigned to such term in Section
1(c) of this Agreement.
          “Aircraft Mortgage” has the meaning specified in the preliminary
statements to this Agreement.
          “Borrower Parties” has the meaning specified in the Credit Agreement.
          “Credit Agreement” has the meaning specified in the first recital of
this Agreement.
          “Grantor” has the meaning specified in the recital of parties to this
Agreement.
          “Lease” means, with respect to any Aircraft, any aircraft lease
agreement, conditional sale agreement, hire purchase agreement or other similar
arrangement, as may be in effect between the Grantor and a Lessee, as such
agreement or arrangement may be amended, modified, extended, supplemented,
assigned or novated from time to time in accordance with the Loan Documents;
provided that if, under any sub-leasing arrangement with respect to the Aircraft
permitted by the Lease of the Aircraft and executed by the Lessee and a
sub-lessee, the lessor of the Aircraft agrees to receive payments or collateral
directly from, or is to make payments directly to, such sub-lessee, in any such
case to the exclusion of the related Lessee, then the relevant sub-lease shall
constitute the “Lease” of the Aircraft, and the sub-lessee shall constitute the
related “Lessee” with respect to the Aircraft, but only to the extent of the
provisions of such sub-lease agreement relevant to such payments and collateral
and to the extent agreed by the relevant lessor.
          “Lien” means any mortgage, pledge, lien, encumbrance, international
interest, charge or security interest, including without limitation any
prospective contract of sale or other prospective international interest.
          “Loan Documents” has the meaning set forth in the Aircraft Mortgage
Agreement.

6



--------------------------------------------------------------------------------



 



          “Mortgage Collateral” means the Aircraft and other property described
in Section 1 hereof and subject to the security interest created by this
Agreement.
          “Part” means all appliances, parts, components, instruments,
appurtenances, accessories, furnishings, seats and other equipment of whatever
nature (other than (a) engines, and (b) any appliance, part, component,
instrument, appurtenance, accessory, furnishing, seat or other equipment that
would qualify as a removable part and is leased by a lessee from a third party
or is subject to a security interest granted to a third party), that may from
time to time be installed or incorporated in or attached or appurtenant to any
“Airframe” (as defined in the Aircraft Mortgage) or any “Engine” (as defined in
the Aircraft Mortgage) or removed therefrom.
          “Person” means any natural person, firm, corporation, partnership,
joint venture, association, joint-stock company, trust, unincorporated
organization, government or any political subdivision thereof or any other legal
entity, including public bodies.
          “Secured Obligations” has the meaning given to the term “Secured
Obligations” in the Aircraft Mortgage.
          “Secured Parties” has the meaning given to the term “Secured Parties”
in the Aircraft Mortgage.

7



--------------------------------------------------------------------------------



 



SCHEDULE I
FAA AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
MORTGAGE COLLATERAL
     1. “Aircraft [___]” means:
     one (1) [                    ] Model [                    ] aircraft
bearing manufacturer’s serial no. [___] and FAA registration number [___];
     together with two (2) [                    ] Model [                    ]
aircraft engines (each of which engines has 550 or more rated takeoff horsepower
or the equivalent thereof) bearing manufacturer’s serial nos. [___] and [___]
respectively.

2.   “Aircraft [___]” means:

     one (1) [                    ] Model [                    ] aircraft
bearing manufacturer’s serial no. [___] and FAA registration number [___];
     together with two (2) [                    ] Model [                    ]
aircraft engines (each of which engines has 550 or more rated takeoff horsepower
or the equivalent thereof) bearing manufacturer’s serial nos. [___] and [___]
respectively.

8



--------------------------------------------------------------------------------



 



EXHIBIT D
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF FAA AIRCRAFT MORTGAGE AND LEASE SECURITY ASSIGNMENT
FAA AIRCRAFT MORTGAGE AND LEASE SECURITY ASSIGNMENT (MSN [___])
          THIS FAA AIRCRAFT MORTGAGE AND LEASE SECURITY ASSIGNMENT (MSN [___])
(this “Agreement”) dated as of [                    ], is made by and between
[___], as grantor (the “Grantor”), and BANK OF AMERICA, N.A., a national banking
association, as the Collateral Agent (the “Collateral Agent”) under the Aircraft
Mortgage and Security Agreement (the “Aircraft Mortgage”), dated as of March 17,
2010, among INTERNATIONAL LEASE FINANCE CORPORATION (“ILFC”), ILFC IRELAND
LIMITED, ILFC (BERMUDA) III, LTD. and the additional grantors referred to
therein, as the grantors, BANK OF AMERICA, N.A., as the Collateral Agent.
Capitalized terms used and not defined herein are used as defined in Appendix A
hereto.
W I T N E S S E T H:
          WHEREAS, ILFC, ILFC Ireland Limited, ILFC (Bermuda) III, Ltd., Bank of
America, N.A., as the administrative agent, the lenders identified therein and
the Collateral Agent have entered into the Credit Agreement, dated as of
March 17, 2010 (the “Credit Agreement”), pursuant to which the Lenders have made
the Loans to the Borrower;
          WHEREAS, the Grantor and the Collateral Agent have entered into the
Aircraft Mortgage in order to secure the payment and performance of all
obligations of the Grantor under the Credit Agreement; and
          WHEREAS, the Grantor has agreed to secure the Secured Obligations by
granting to the Collateral Agent for the benefit of the Secured Parties a Lien
on its interest in the airframes and engines described in Schedule I hereto
(collectively, the “Aircraft”) and by granting to the Collateral Agent a Lien on
and security interest in its rights under the lease agreements described in
Schedule I hereto (the “Assigned Leases”) and on certain other property and
rights relating thereto; and
          NOW, THEREFORE, in order to (a) induce the Secured Parties to enter
into the Loan Documents and (b) secure the prompt payment and performance of all
the Secured Obligations, the Grantor and the Collateral Agent hereby agree as
follows:
          1. SECURITY INTEREST. The Grantor does hereby transfer, convey,
pledge, mortgage, hypothecate, assign and grant a first priority security
interest to the Collateral Agent, subject to no prior interests of any Person
whatsoever except for the lessee under each Assigned Lease, in the following
collateral (collectively, the “Mortgage Collateral”) attaching on the date of
this Agreement:

  a.   each Aircraft;

 



--------------------------------------------------------------------------------



 



  b.   all Parts, equipment, attachments, accessories, replacement and added
Parts and components now or hereafter placed thereon, installed therein or
attached thereto, whether or not any of such Parts, equipment, attachments,
accessories, replacements or added parts or components may from time to time no
longer be installed on any Aircraft or may be installed in any other aircraft;  
  c.   all of the Grantor’s right, title and interest in the technical data,
technical documents, manuals, log books and all inspection, modification,
overhaul, service, repair, maintenance, technical and other records that relate
to any Aircraft and all the Grantor’s right, title and interest, present and
future, therein and thereto and any sale or other transfer agreement relating to
any Aircraft or any Assigned Lease, any lease assignments, novations or
assumption agreements, relating to any Aircraft or any Assigned Lease, any
acceptance certificate, and/or bill of sale relating to any Aircraft or any
Assigned Lease, any guaranties, letters of credit or other credit support
relating to any Aircraft or any Assigned Lease, and any other certificate,
instrument or agreement relating to any Aircraft or a lessee, user or lessor of
any Aircraft (collectively, the “Aircraft Documents”);     d.   all proceeds
from the sale or other disposition of, all proceeds of insurance due to the
Grantor on, and all proceeds of any condemnation due to the Grantor with respect
to, any of the equipment described in clauses (a), (b) and (c) above;     e.  
each Assigned Lease, and all amendments, supplements, schedules, receipts and
acceptance certificates executed or delivered pursuant thereto, together with
all of the Grantor’s rights as lessor thereunder including without limitation:
(i) all rights, if any, under § 1110 of the Bankruptcy Code of the United States
or any statute of similar import (whether of the United States or any other
jurisdiction and whether now in effect or hereinafter enacted); (ii) all rights
to receive payment of insurance proceeds and payments with respect to any
manufacturer’s warranty, in each case payable with respect to the aircraft, the
aircraft engines or other property which is the subject of any Assigned Lease;
and (iii) upon the occurrence of an Event of Default to demand, collect, receive
and retain all rent and other sums which may from time to time become payable
under or in connection with any Assigned Lease;     f.   all rents, issues,
profits, revenues and other income of the property intended, subjected or
required to be subjected to the Lien of this Agreement hereby, by the other Loan
Documents or by any supplement to this Agreement in form and substance
satisfactory to the Collateral Agent (a “Mortgage Supplement”), and all of the
estate, right, title and interest of every nature whatsoever of the Grantor in
and to the same and every part thereof; and     g.   all proceeds, howsoever
arising, of the foregoing.

          TO HAVE AND TO HOLD the Mortgage Collateral unto the Collateral Agent,
and its successors and assigns, as security for the Secured Obligations.

2



--------------------------------------------------------------------------------



 



2. INCORPORATION BY REFERENCE. THE SECURITY INTEREST IN THE MORTGAGE COLLATERAL
CREATED UNDER THIS AGREEMENT IS GRANTED IN ACCORDANCE WITH THE AIRCRAFT MORTGAGE
AND ALL OF THE TERMS AND CONDITIONS THEREOF, INCLUDING BUT NOT LIMITED TO
PROVISIONS RELATING TO THE EXERCISE OF REMEDIES, SHALL BE INCORPORATED HEREIN BY
REFERENCE.
     3. MISCELLANEOUS
          3.1 Successors and Assigns. All the terms, provisions, conditions and
covenants herein contained shall be binding upon and shall inure to the benefit
of the Grantor, the Collateral Agent and their respective successors, assigns
and transferees.
          3.2 Severability. Any provision of this Agreement prohibited by the
laws of any jurisdiction or otherwise held to be invalid by any court of law of
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition, or modified to conform with such laws, without invalidating
the remaining provisions hereof; and any such prohibition in any jurisdiction
shall not invalidate such provisions in any other jurisdiction.
          3.3 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
          3.4 Further Assurances. At any time and from time to time, upon the
request of the Collateral Agent, the Grantor shall promptly and duly execute and
deliver any and all such further instruments and documents that may be
necessary, or that the Collateral Agent may reasonably request, in order for the
Collateral Agent to obtain the full benefits of security interests and
assignments created or intended to be created hereby and of the rights and
powers granted herein and in the Aircraft Mortgage.
          3.5 Notices. All notices, requests, demands or other communications
required hereunder or given pursuant hereto shall be in writing unless otherwise
expressly provided to the following specified address or to such other address
as either party may from time to time hereafter designate to the other party in
writing:
If to the Grantor:
[_________]
[ADDRESS]
Attention: [_________]
Fax: [_________]

3



--------------------------------------------------------------------------------



 



If to the Collateral Agent:
Bank of America, N.A., as Collateral Agent
1455 Market Street, 5th Floor CA5-701-05-19
San Francisco, CA 94103
Attention: Robert Rittelmeyer
Fax: (415) 503-5099
     3.6 Collateral Agent.
          The Collateral Agent shall be afforded all of the rights, protections,
immunities and indemnities set forth in the Aircraft Mortgage as if such rights,
protections, immunities and indemnities were specifically set forth herein.
     3.7 Execution in Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be an original, with the same effect as if
the signatures were upon the same instrument.
[Remainder of page intentionally left blank]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have, by their indicated officers
thereunto duly authorized, caused this FAA Aircraft Mortgage and Lease Security
Assignment to be executed as of the day and year first above written and to be
delivered in the State of New York.

          GRANTOR:  [_________]
      By:           Name:           Title:        

          COLLATERAL AGENT:  BANK OF AMERICA, N.A., not in its individual
capacity but solely as Collateral
Agent
      By:           Name:           Title:        

5



--------------------------------------------------------------------------------



 



APPENDIX A
FAA AIRCRAFT MORTGAGE AND LEASE SECURITY ASSIGNMENT
DEFINITIONS
     For all purposes of this Agreement, all capitalized terms used, but not
defined, in this Agreement shall have the respective meanings assigned to such
terms in the Aircraft Mortgage, and the following terms have the meanings
indicated below:
          “Agreement” has the meaning specified in the recital of parties to
this Agreement.
          “Aircraft” has the meaning specified in the third recital of this
Agreement.
          “Aircraft Documents” has the meaning assigned to such term in Section
1(c) of this Agreement.
          “Aircraft Mortgage” has the meaning specified in the preliminary
statements to this Agreement.
          “Assigned Lease” has the meaning specified in the third recital of
this Agreement.
          “Credit Agreement” has the meaning specified in the first recital of
this Agreement.
          “Grantor” has the meaning specified in the recital of parties to this
Agreement.
          “Lien” means any mortgage, pledge, lien, encumbrance, international
interest, charge or security interest, including without limitation any
prospective contract of sale or other prospective international interest.
          “Loan Documents” has the meaning set forth in the Aircraft Mortgage.
          “Mortgage Collateral” means the Aircraft, the Assigned Leases and
other property described in Section 1 hereof and subject to the security
interest created by this Agreement.
          “Part” means all appliances, parts, components, instruments,
appurtenances, accessories, furnishings, seats and other equipment of whatever
nature (other than (a) engines, and (b) any appliance, part, component,
instrument, appurtenance, accessory, furnishing, seat or other equipment that
would qualify as a removable part and is leased by a lessee from a third party
or is subject to a security interest granted to a third party), that may from
time to time be installed or incorporated in or attached or appurtenant to any
“Airframe” (as defined in the Aircraft Mortgage) or any “Engine” (as defined in
the Aircraft Mortgage) or removed therefrom.
          “Person” means any natural person, firm, corporation, partnership,
joint venture, association, joint-stock company, trust, unincorporated
organization, government or any political subdivision thereof or any other legal
entity, including public bodies.

6



--------------------------------------------------------------------------------



 



          “Secured Obligations” has the meaning given to the term “Secured
Obligations” in the Aircraft Mortgage.
          “Secured Parties” has the meaning given to the term “Secured Parties”
in the Aircraft Mortgage.

7



--------------------------------------------------------------------------------



 



SCHEDULE I
FAA AIRCRAFT MORTGAGE AND LEASE SECURITY ASSIGNMENT
MORTGAGE COLLATERAL
     “Airframe [___]” means one (1) [                    ] Model
[                    ] aircraft bearing manufacturer’s serial no. [___] and FAA
registration number [___].
     “Engines [___]” means two (2) [                    ] Model [      
              ] aircraft engines (each of which engines has 550 or more rated
takeoff horsepower or the equivalent thereof) bearing manufacturer’s serial nos.
[___] and [___] respectively.
     [Lease Agreement] dated [                    ], between [  
                  ] and [                     ] relating to Airframe [___] and
Engines [___].
     “Airframe [___]” means one (1) [                     ] Model [         
           ] aircraft bearing manufacturer’s serial no. [___] and FAA
registration number [___].
     “Engines [___]” means two (2) [                     ] Model [       
             ] aircraft engines (each of which engines has 550 or more rated
takeoff horsepower or the equivalent thereof) bearing manufacturer’s serial nos.
[___] and [___] respectively.
     [Lease Agreement] dated [                     ], between
[                    ] and [                     ] relating to Airframe [___]
and Engines [___].

8



--------------------------------------------------------------------------------



 



EXHIBIT E
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF FAA LEASE SECURITY ASSIGNMENT
FAA LEASE SECURITY ASSIGNMENT (MSN [___])
          THIS FAA LEASE SECURITY ASSIGNMENT (MSN [___]) (this “ Assignment”)
dated as of [                    ], is made by and between [___], as grantor
(the “ Grantor”), and BANK OF AMERICA, N.A., a national banking association, as
the Collateral Agent (the “ Collateral Agent”) under the Aircraft Mortgage and
Security Agreement (the “ Aircraft Mortgage”), dated as of March 17, 2010, among
INTERNATIONAL LEASE FINANCE CORPORATION (“ ILFC”), ILFC IRELAND LIMITED, ILFC
(BERMUDA) III, LTD. and the additional grantors referred to therein, as the
grantors, BANK OF AMERICA, N.A., as the Collateral Agent. Capitalized terms used
and not defined herein are used as defined in Appendix A hereto.
W I T N E S S E T H:
     WHEREAS, ILFC, ILFC Ireland Limited, ILFC (Bermuda) III, Ltd., Bank of
America, N.A., as the administrative agent, the lenders identified therein and
the Collateral Agent have entered into the Credit Agreement, dated as of
March 17, 2010 (the “ Credit Agreement”), pursuant to which the Lenders have
made the Loans to the Borrower; and
     WHEREAS, the Grantor and the Collateral Agent have entered into the
Aircraft Mortgage in order to secure the payment and performance of all
obligations of the Grantor under the Credit Agreement; and
     WHEREAS, the Grantor has agreed to secure the Secured Obligations by
assigning to the Collateral Agent the Lease Agreements as more fully described
on Schedule 1 hereto, and all amendments, supplements, schedules, receipts and
acceptance certificates executed or delivered pursuant thereto (the “ Assigned
Leases”); and
     NOW THEREFORE, the Grantor hereby agrees as follows with the Collateral
Agent for its benefit and the benefit of the other Secured Parties:
1. The Grantor hereby bargains, sells, transfers and conveys to the Collateral
Agent, for its benefit and the benefit of the other Secured Parties, and grants
to the Collateral Agent for its benefit and the benefit of the other Secured
Parties, a first priority security interest in and to each Assigned Lease, and
all amendments, supplements, schedules, receipts and acceptance certificates
executed or delivered pursuant thereto, and subject to section 2 below together
with all of the Grantor’s rights as lessor thereunder including without
limitation: (i) all rights, if any, under § 1110 of the Bankruptcy Code of the
United States or any statute of similar import (whether of the United States or
any other jurisdiction and whether now in effect or hereinafter enacted);
(ii) all rights to receive payment of insurance proceeds and payments with
respect to any manufacturer’s warranty, in each case payable with respect to the
aircraft, the aircraft

 



--------------------------------------------------------------------------------



 



engines or other property which is the subject of any Assigned Lease; and
(iii) upon the occurrence of an Event of Default to demand, collect, receive and
retain all rent and other sums which may from time to time become payable under
or in connection with any Assigned Lease.
2. INCORPORATION BY REFERENCE. THE SECURITY INTEREST CREATED UNDER THIS
AGREEMENT IS GRANTED IN ACCORDANCE WITH THE AIRCRAFT MORTGAGE AND ALL OF THE
TERMS AND CONDITIONS THEREOF, INCLUDING BUT NOT LIMITED TO PROVISIONS RELATING
TO THE GRANTOR’S RIGHTS IN RESPECT OF DEALING WITH ANY ASSIGNED LEASE AND THE
COLLATERAL AGENT’S EXERCISE OF REMEDIES, SHALL BE INCORPORATED HEREIN BY
REFERENCE.
[The remainder of this page is intentionally blank.]

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed or caused this Assignment to
be executed on the day and year first written above.

            GRANTOR:

[___]
      By:           Name:           Title:           COLLATERAL AGENT:      
BANK OF AMERICA, N.A., not in its individual capacity but solely as Collateral
Agent
      By:           Name:           Title:        

3



--------------------------------------------------------------------------------



 



Schedule 1
to FAA Lease Security Assignment (MSN [_____])
Description of Lease Agreements

4



--------------------------------------------------------------------------------



 



EXHIBIT F-1
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF NOTICE OF ASSIGNMENT
From: [                    ] (the “Lessor”)
To: [                    ] (the “Lessee”)
[DATE]
Ladies and Gentlemen:
We refer to the [Aircraft Lease Agreement] dated as of [                    ]
(as amended and supplemented, the “ Lease”) entered into between Lessee and
Lessor pertaining to one (1) [MANUFACTURER/MODEL] aircraft bearing
manufacturer’s serial number [MSN] and registration number [REG] and
[MANUFACTURER/MODEL] engines bearing manufacturer’s serial numbers [ESN] and
[ESN], each of which is a jet propulsion engine bearing at least 1750 pounds of
thrust or the equivalent thereof.
Any and all initially capitalized terms used herein shall have the meanings
ascribed thereto in the Lease, unless specifically defined herein.
The Lessor hereby gives you notice that by that certain Aircraft Mortgage and
Security Agreement dated as of March 17, 2010, and made between the parties
named therein including Lessor and BANK OF AMERICA, N.A., as the Collateral
Agent (the “ Collateral Agent”), the Lessor has assigned to the Collateral Agent
by way of security all its right, title and interest in and to the Lease and the
proceeds thereof, including certain insurance proceeds (the “ Security
Assignment”). The Lessor also notifies you that the Collateral Agent is a
[Collateral Agent] as defined under the Lease.
Notwithstanding any contrary provision in the Lease, BANK OF AMERICA, N.A., as
Collateral Agent, shall be the loss payee, a contract party and an additional
insured on all hull and war risk policies of insurance.
You are hereby authorized and required to comply with the directions of the
Collateral Agent in this letter and in your acknowledgment letter.
This notice and the instructions herein contained are irrevocable. Please
acknowledge receipt of this notice to the Collateral Agent on the enclosed
Acknowledgment it being provided hereby that your signature on such
Acknowledgment shall confirm your acknowledgment of and agreement for the
benefit of the Collateral Agent that the Collateral Agent shall not be bound by,
nor have any liability to you for the performance of, any of the obligations of
the Lessor under the Lease save and to the extent otherwise expressly agreed in
writing by the Collateral Agent with you. You are hereby irrevocably authorized
to assume the obligations expressed to be

 



--------------------------------------------------------------------------------



 



assumed by you under the enclosed Acknowledgment to the effect that, so far as
the same would otherwise be incompatible with the Lease, your obligations to us
under the Lease shall be modified accordingly.
This notice shall be governed by and construed in accordance with [New
York]/[English] law.
Very truly yours,
[                    ]

            By:         Name:         Title:        

2



--------------------------------------------------------------------------------



 



EXHIBIT F-2
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF ACKNOWLEDGMENT

     
From:
  [LESSEE] (the “Lessee”)
 
   
To:
  BANK OF AMERICA, N.A.,
 
  as Collateral Agent
 
   
 
  [                    ] (the “Lessor”)

[DATE]
Ladies and Gentlemen:
We acknowledge receipt of a Notice of Assignment dated [                    ]
(the “ Assignment Notice”), relating to the assignment by the Lessor to the
Collateral Agent of the Lease referred to below pursuant to the Security
Assignment. Any and all initially capitalized terms used herein shall have the
meanings ascribed thereto in the Assignment Notice, unless specifically defined
herein.
We acknowledge that Lessor has advised us that the intent and effect of the
Security Assignment is to assigned by way of security to the Collateral Agent
all rights, title and interest of the Lessor under the Aircraft Lease Agreement
dated as of [                    ] (as amended and supplemented, the ” Lease”)
entered into between Lessee and Lessor pertaining to one (1)
[MANUFACTURER/MODEL] aircraft bearing manufacturer’s serial number [MSN] and
registration number [REG] and [MANUFACTURER/MODEL] engines bearing
manufacturer’s serial numbers [ESN] and [ESN], each of the engines which is a
jet propulsion bearing at least 1750 pounds of thrust of the equivalent thereof.
In consideration of payment to us of US$1 [and the issue to us of a quiet
enjoyment letter], receipt of which we hereby acknowledge, we hereby agree as
follows:
Subject to (2) below, to comply with the provisions of the Assignment Notice.

1.   If the Collateral Agent issues to us a notice (a “ Relevant Notice”) that
its rights as assignee under the Security Assignment have become exercisable we
agree that we shall thereafter (a) perform, observe and comply with all our
other undertakings and obligations under the Lease in favor and for the benefit
of the Collateral Agent as if the Collateral Agent were named as lessor therein
instead of the Lessor; and (b) if the Collateral Agent so requests and has
succeeded to the interests of the Lessor under the Lease, enter into a lease
with the Collateral Agent or its nominee, on the same terms (mutatis mutandis)
as the Lease, provided that (i) no such new lease shall have the effect of
releasing the Lessor from any of its obligations to us under the Lease,
(ii) Lessee shall not be responsible for any additional costs, expenses or
charges, including but not limited

 



--------------------------------------------------------------------------------



 



    to increased withholding tax liability, which result from entering into such
lease and (iii) from and after the date of the Assignment Notice we shall make
all payments under the Lease as provided in the Assignment Notice or as the
Collateral Agent shall direct.

2.   If the Lessor is in breach of any of its obligations, express or implied,
under the Lease, or if any event occurs which would permit us to terminate,
cancel or surrender the Lease we will, without waiving any such breach or right
after the 14-day period referenced below if such breach has not been performed
or a new lease has not been entered into, (a) promptly upon becoming aware of
it, give the Collateral Agent notice of such breach or event, (b) accept as
adequate remedy for any such breach performance by the Collateral Agent of such
obligations within 14 days of our written notice to the Collateral Agent; and/or
(c) if the Collateral Agent so requests and has succeeded to the interests of
the Lessor under the Lease, enter into a lease with the Collateral Agent on
terms identical to the Lease, mutatis mutandis; provided, however, that Lessee
shall not be responsible for any additional costs, expenses or charges,
including but not limited to increased withholding tax liability, which result
on the date hereof from entering into such lease.   3.   We agree that after
issue by the Collateral Agent of any Relevant Notice, we shall not recognize the
exercise by the Lessor of any of its rights and powers under the Lease unless
and until requested to do so by the Collateral Agent.   4.   We agree that after
receipt of a Relevant Notice the Collateral Agent shall have the benefits,
rights and privileges of the net lease provisions of the Lease and agree that we
are bound by provisions as though the same were set out herein in full mutatis
mutandis.   5.   No notice of assignment (other than the Assignment Notice) has
been received by the Lessee or, if the Lessee has received any notice of
assignment, such notice has been terminated.   6.   This acknowledgment shall be
governed by and construed in accordance with [New York]/[English] law.

Very truly yours,
[LESSEE]

            By:         Name:         Title:        

2